Exhibit 10.1




 


 


 
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 


 
by and among
 


 
TXCO RESOURCES INC.
 
and
 
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
 
each as a debtor and debtor-in-possession
 
as Borrowers,
 


 
THE LENDERS THAT ARE SIGNATORIES HERETO
 
as the Lenders,
 
and
 
BD FUNDING I, LLC
 
as Agent
 


 
Dated as of June 15, 2009
 


 


 

 

--------------------------------------------------------------------------------

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this "Agreement"), is entered into
as of June 15, 2009 by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), BD FUNDING I, LLC, as administrative agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, "Agent"), TXCO RESOURCES INC., a Delaware corporation, as a debtor and
debtor-in-possession ("Administrative Borrower") and each of Administrative
Borrower's Subsidiaries identified on the signature pages hereof, each as a
debtor and debtor-in-possession (such Subsidiaries, together with Administrative
Borrower, are referred to hereinafter each individually as a "Borrower", and
individually and collectively, jointly and severally, as the "Borrowers").
 
RECITALS
 
A.           The Borrowers have commenced cases (the "Chapter 11 Cases") under
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy
Court for the Western District of Texas, San Antonio Division (the "Bankruptcy
Court"), and the Borrowers have retained possession of their assets and are
authorized under the Bankruptcy Code to continue the operation of their
businesses as debtors-in-possession.
 
B.           Pursuant to the Debtor-In-Possession Note dated as of May 22, 2009
executed by the Borrowers and payable to the order of Double Black Diamond
Offshore, Ltd., as agent on behalf of the Lenders in an original principal
amount not to exceed $12,500,000 (the "Interim Period DIP Note" ), the Lenders
have made post petition advances to the Borrowers in an aggregate principal
amount of $2,000,000 (the "Interim Period Advances").
 
C.           The Borrowers have requested the Lenders to make additional
post-petition loans and advances consisting of a multiple draw term loan
facility in an aggregate principal amount (when aggregated with the Interim
Period Advances) not to exceed $32,000,000, including a subfacility for the
issuance of letters of credit.  The Lenders are severally, and not jointly,
willing to extend such credit to the Borrowers subject to the terms and
conditions hereinafter set forth.
 
The parties agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION
 
1.1           Definitions..  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Appendix A attached hereto.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
"financial statements" shall include the notes and schedules thereto.  Whenever
the term "Borrowers" is used in respect of a financial covenant or a related
definition, it shall be understood to mean the Borrowers on a consolidated
basis, unless the context clearly requires otherwise.
 

 

--------------------------------------------------------------------------------

 

1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.
 
1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and  "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or."  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, appendix, schedule, and exhibit references herein are to this Agreement
unless otherwise specified.  Any reference in this Agreement or in any other
Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or, in the case of Letters of Credit,
the cash collateralization or support by a standby letter of credit in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person's successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.
 
1.5           Schedules, Appendices and Exhibits.  All of the appendices,
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference.
 
2.           LOAN AND TERMS OF PAYMENT.
 
2.1           Advances.
 
(a)           Subject to the terms and conditions of this Agreement and the
Bankruptcy Court Orders, on and after the Final Facility Effective Date and
until the Final Maturity Date (or such earlier termination of the Commitments in
accordance with the terms herein), each Lender agrees (severally, not jointly or
jointly and severally) to make advances (such advances, together with the
Interim Period Advances are herein the "Advances") to the Borrowers in an amount
not to exceed in the aggregate such Lender's Pro Rata Share of an amount equal
to the lesser of:
 
(i)           the Maximum Facility Amount less (A) the sum of all outstanding
Advances made hereunder plus the Letter of Credit Usage at such time, less (B)
the aggregate amount of reserves, if any, established by Agent under Section
2.1(b); and
 

 
-2-

--------------------------------------------------------------------------------

 

(ii)           as of each week, the sum of (A) an amount equal to 110% of the
difference between (x) the cumulative uses of cash (excluding repayments of
Advances and amounts in respect of any Permitted Letters of Credit), minus (y)
the cumulative sources of cash (excluding Advances or Permitted Letters of
Credit), in each case as set forth in the Budget through such week, plus (B)
such additional amount as may be needed in order to enable the Borrowers to
maintain an aggregate cash balance of approximately $1,000,000.
 
(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against amounts the Borrowers
are entitled to borrow under Section 2.1(a) in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reserves with respect to (i) sums that any Borrower is
required to pay under any Section of this Agreement or any other Loan Document
(such as Taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and are overdue, (ii)
amounts owing by any Borrower to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (including proceeds thereof or collections
from the sale of Oil and Gas which may from time to time come into the
possession of Lenders or the Agent), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to Agent's Liens in
and to such item of the Collateral (other than Permitted Priority Liens) and
(iii) the Carve-Out Expenses.
 
2.2           Interim Period DIP Note
 
(a)           .  Upon the satisfaction of the conditions set forth in Section
4.1, (i) all Interim Period Advances shall be deemed to be Advances hereunder,
(ii) all accrued and unpaid interest under the Interim Period DIP Note shall be
deemed to be accrued and unpaid interest hereunder, (iii) all other
then-outstanding payment obligations of the Borrowers under the Interim Period
DIP Note shall become Obligations hereunder and (iv) the Interim Period DIP Note
shall have no further force or effect, it being the intent of the parties hereto
that this Agreement shall be deemed as having been given in substitution and not
in novation or discharge of all such obligations or amounts then owing by the
Borrowers under the Interim Period DIP Note.
 
2.3           Borrowing Procedures.
 
(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent.  The
Borrowers may request a Borrowing no more than once per calendar week.  Such
request must be received by Agent no later than 1:00 p.m. (Dallas, Texas time)
at least 3 Business Days before the Business Day that is the requested Funding
Date specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day.  At Agent's election, in lieu of delivering
the above-described written request, any Authorized Person may give Agent
telephonic notice of such request by the required time.  In such circumstances,
the Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the
request.  Each request for Borrowing shall be irrevocable and binding on the
Borrowers.
 

 
-3-

--------------------------------------------------------------------------------

 

(b)           Borrowing Amounts. Each Borrowing shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000 or, if the Budget does
not then permit a Borrowing of such amount, such lesser amount as permitted in
the Budget.
 
(c)           Making of Advances.  Agent shall promptly notify the Lenders of
the requested Borrowing (and not later than 1:00 p.m. (Dallas, Texas time) on
the Business Day that is 2 Business Days preceding the Funding Date applicable
thereto), by telecopy, telephone or electronic mail.  Each Lender shall transfer
immediately available funds equal to the amount of such Lender's Pro Rata Share
of the requested Borrowing to the Administrative Borrower's Designated Account
not later than 4:00 p.m. (Dallas, Texas time) on the Funding Date applicable
thereto; provided, however, that no Lender shall have the obligation to make,
any Advance if such Lender has actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 4 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived in accordance herewith, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.
 
(d)           Notation.  Agent shall record on its books the principal amount of
the Advances owing to each Lender, and the interests therein of each Lender,
from time to time and such records shall, absent manifest error, conclusively be
presumed to be correct and accurate.
 
2.4           Payments of Principal.
 
(a)           Manner of Payment. Except as otherwise expressly provided herein,
all payments by the Borrowers shall be made to each Lender's Account for the
account of such Lender and shall be made in immediately available funds, no
later than 3:00 p.m. (Dallas, Texas time) on the date specified herein. Any
payment received by Lender later than 3:00 p.m. (Dallas, Texas time) shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
 
(b)           Apportionment and Application.
 
(i)           All principal and interest payments shall be apportioned ratably
among the applicable Lenders (according to the unpaid principal balance of the
Obligations to which such payments relate held by each Lender) and all payments
of fees, amounts and expenses (other than fees or expenses that are for Agent's
separate account) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Obligation to which a particular fee, amount or
expense relates.  All payments to be made hereunder by the Borrowers shall be
remitted to the Lenders in accordance with this Section 2.4, and all such
payments, and all proceeds of Collateral received by Agent, shall be applied as
set forth in this Section 2.4.
 
(ii)           Any partial repayments of principal shall be applied pro rata in
repayment of (a) the first $7,500,000 of Advances (which bear interest at the
rate described in clause (i) of the definition of "Applicable Rate") and (b) any
Advances in excess of $7,500,000 (which bear interest at the rate described in
clause (ii) of the definition of "Applicable Rate"), in each case as are
outstanding as of the date of such repayment.
 

 
-4-

--------------------------------------------------------------------------------

 

(iii)           All prepayments of principal, payments remitted to the Lender
Group during the occurrence and continuance of an Event of Default and all
proceeds of Collateral received by Agent shall, in each case, be applied as
follows:
 
(A)           first, to pay any fees or premiums then due to Agent or the
Lenders under the Loan Documents until paid in full,
 
(B)           second, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent or the Lenders under
the Loan Documents, until paid in full,
 
(C)           third, ratably to pay interest due in respect of the Advances,
until paid in full,
 
(D)           fourth, ratably (i) to pay the principal of all Advances until
paid in full and (ii) to the Issuing Lender and the other Lenders, as cash
collateral in an amount up to 105% of the Letter of Credit Usage, and
 
(E)           fifth, to pay any other Obligations until paid in full.
 
(iv)           In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.
 
(c)           Repayments.
 
(i)           Excess Usage.  If at any time the sum of the aggregate principal
amount of all Advances made hereunder, the outstanding Letter of Credit Usage,
and the aggregate amount of reserves, if any, established by Agent under Section
2.1(b) exceeds the lesser of (A) an amount equal to 110% of the difference
between (x) the cumulative uses of cash (excluding repayments of Advances and
amounts in respect of any Permitted Letters of Credit), minus (y) the cumulative
sources of cash (excluding Advances or Permitted Letters of Credit), in each
case as set forth in the Budget through such time, and (b) the Maximum Facility
Amount, the Borrowers shall immediately repay the Obligations in an amount equal
to such excess, which repayments shall be applied in the manner set forth in
Section 2.4(b).
 
(ii)           Voluntary Repayments.  The Advances may be voluntarily repaid in
full or in part at any time without premium or penalty.
 
(iii)           Mandatory Repayments.
 
(A)           Immediately upon the receipt by any Borrower of the proceeds of
any sale or disposition of Property or assets (other than Permitted
Dispositions), such Borrower shall, subject to the order of the Bankruptcy
Court, repay the outstanding principal amount of the Obligations in accordance
with Section 2.4(b) in an amount equal to 100% of such
 

 
-5-

--------------------------------------------------------------------------------

 

Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Borrower in connection with such sales or
dispositions.  Nothing contained in this paragraph shall permit any Borrower to
sell or otherwise dispose of any property or assets other than in accordance
with Section 7.4.
 
(B)           Immediately upon the receipt by any Borrower of any Extraordinary
Receipts, the Borrowers shall repay the outstanding principal amount of the
Obligations in accordance with Section 2.4(b) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.
 
(C)           Immediately upon the issuance or incurrence by any Borrower of any
Indebtedness (other than Indebtedness permitted under Section 7.1) or the
issuance by any Borrower of any shares of Stock (other than in the event that
any Borrower forms a Subsidiary in accordance with Section 6.13, the issuance by
such Subsidiary of Stock to such Borrower), the Borrowers shall repay the
outstanding principal amount of the Obligations in accordance with Section
2.4(b) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such incurrence of Indebtedness or such issuance of
Stock.  Notwithstanding the foregoing, the provisions of this paragraph shall
not be deemed to be an implied consent to any such issuance or incurrence which
is otherwise prohibited by the terms and conditions of this Agreement.
 
(iv)           Repayment on Final Maturity Date.  The outstanding principal
amount of the Advances, together with interest accrued and unpaid thereon and
all other Obligations outstanding hereunder, shall be due and payable on the
Final Maturity Date or, if earlier, on the date on which they are declared due
and payable pursuant to the terms of this Agreement.
 
(v)           Re-borrowings Not Permitted.  Any amounts repaid by the Borrowers
may not be re-borrowed.
 
2.5           Interest Rate.
 
(a)           Interest Rates.  Except as provided in Section 2.6(b), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to the Applicable Rate.
 
(b)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default:
 
(i)           all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 200 basis
points above the per annum rate otherwise applicable hereunder, and
 
(ii)           the Letter of Credit fee provided for in Section 2.11(b) shall be
increased to 200 basis points above the per annum rate otherwise applicable
hereunder.
 

 
-6-

--------------------------------------------------------------------------------

 

(c)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  The Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, the Borrowers are and shall be liable
only for the payment of such maximum as allowed by law, and payment received
from the Borrowers in excess of such legal maximum, whenever received, shall be
applied to reduce the principal balance of the Obligations to the extent of such
excess.  Without limiting the foregoing, it is the intention of the parties
hereto that the Agent and each Lender shall conform strictly to usury laws
applicable to it. Accordingly, if the transactions contemplated hereby would be
usurious as to the Agent or any Lender under laws applicable to it (including
the laws of the United States of America and any other jurisdiction whose laws
may be mandatorily applicable to the Agent or such Lender notwithstanding the
other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered
into in connection with or as security for the Advances, it is agreed as
follows:  (a) the aggregate of all consideration that constitutes interest under
law applicable to the Agent or any Lender that is contracted for, taken,
reserved, charged or received by the Agent or such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Advances shall under
no circumstances exceed the maximum amount allowed by such applicable law, and
any excess shall be canceled automatically and if theretofore paid shall be
credited by the Agent or such Lender on the principal amount of the Borrowing
(or, to the extent that the principal amount of such Borrowing shall have been
or would thereby be paid in full, refunded by the Agent or such Lender to the
Borrowers; and (b) in the event that the maturity of the Advances is accelerated
by reason of any Event of Default or otherwise, or in the event of any required
or permitted repayment, then such consideration that constitutes interest under
law applicable to the Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any
provided for in this Agreement or otherwise shall be canceled automatically by
the Agent or such Lender as of the date of such acceleration or repayment and,
if theretofore paid, shall be credited by the Agent or such Lender on the
principal amount of the Borrowing (or, to the extent that the principal amount
of such Borrowing shall have been or would thereby be paid in full, refunded by
the Agent or such Lender to the Borrowers).  All sums paid or agreed to be paid
to the Agent or any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to the Agent or such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Advances until payment in full so that the rate or amount of interest on
account of any Advances do not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to the Agent or any Lender on any date shall be computed at the maximum
rate allowable under law applicable to the Agent or such Lender pursuant to this
paragraph and (ii) in respect of any subsequent interest computation period the
amount of interest otherwise payable to the Agent or such Lender would be less
than the amount of interest payable to the Agent or such Lender computed at the
maximum rate allowable under law applicable to the Agent or such Lender, then
the amount of interest payable to the Agent or such Lender in
 

 
-7-

--------------------------------------------------------------------------------

 

respect of such subsequent interest computation period shall continue to be
computed at the maximum lawful rate applicable to the Agent or such Lender until
the total amount of interest payable to the Agent or such Lender shall equal the
total amount of interest which would have been payable to the Agent or such
Lender if the total amount of interest had been computed without giving effect
to this paragraph.
 
2.6           Payment of Interest, Origination Amount and Fees. (a).  Subject to
the terms of the Bankruptcy Court Orders and except as provided to the contrary
herein, all Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the last Business Day of each month, and all
interest hereunder shall be due and payable as set forth in Section
2.13(a).  The Borrowers hereby authorize Agent, during the occurrence and
continuance of an Event of Default, to charge all interest and fees (when due
and payable), all Lender Group Expenses (after the same become due and payable
in accordance with Section 18.8), all amounts, charges, commissions, fees, and
costs provided for in Sections 2.10, 2.11 and 2.12(e) (in each case as and when
due and payable), and all other payments as and when due and payable under any
Loan Document, to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances.  Any interest not paid when due shall be compounded by being charged
to the Loan Account and shall thereafter accrue interest at the rate then
applicable to Advances.  All interest, amounts and fees chargeable under the
Loan Documents shall be computed on the basis of a 360 day year for the actual
number of days elapsed.
 
2.7           Crediting Payments.  The receipt of any payment item by any Lender
(whether from transfers to such Lender by the Cash Management Banks pursuant to
the Control Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to such Lender's Account or unless and until such payment
item is honored when presented for payment.  Should any payment item not be
honored when presented for payment, then the Borrowers shall be deemed not to
have made such payment and interest shall accrue in respect of such item as
provided herein.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by a Lender only if it is received into
such Lender's Account on a Business Day on or before 3:00 p.m. (Dallas, Texas
time).  If any payment item is received into a Lender's Account on a
non-Business Day or after 3:00 p.m. (Dallas, Texas time) on a Business Day, it
shall be deemed to have been received by such Lender as of the opening of
business on the immediately following Business Day; provided, however, each
Lender reserves the right, in its sole discretion, to exclude from such payment
item the amount of any such payment item that such Lender determines may
constitute trust funds (e.g., production taxes, severance taxes, or payroll
taxes) or amounts attributable to interests of third Persons such as overriding
royalty interests.
 
2.8           Designated Account.  Each Lender is authorized to make the
Advances, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person.  Administrative Borrower agrees to
establish and maintain an account (the "Designated Account") with a Cash
Management Bank for the purpose of receiving the proceeds of the Advances
requested by the Borrowers and made by the Lenders hereunder.  Unless otherwise
agreed by any Lender and Administrative Borrower with respect to any Advance to
be made by such
 

 
-8-

--------------------------------------------------------------------------------

 

Lender, any Advance requested by the Borrowers and made by the Lenders hereunder
shall be made to the Designated Account.
 
2.9           Maintenance of Loan Account.  Agent shall maintain an account on
its books in the name of the Borrowers (the "Loan Account") on which the
Borrowers will be charged with all Advances made by the Lenders to the Borrowers
or for the Borrowers' account, the Letters of Credit issued by Issuing Lender
for the Borrowers' account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses.  In accordance with Section 2.7, the Loan Account
will be credited with all payments received by any Lender from the Borrowers or
for the Borrowers' account, including all amounts received in any Lender's
Account from any Cash Management Bank.  Any statements regarding the Loan
Account rendered by Agent to the Borrowers, including itemizations of principal,
interest, fees, charges and expenses, shall, absent manifest error, be
conclusively presumed to be correct and accurate unless, within 30 days after
receipt thereof by the Borrowers, the Administrative Borrower shall deliver to
Agent a written objection thereto describing the error or errors contained in
any such statements.  Promptly after receipt of such written objection and
Agent's evaluation thereof, the Agent shall credit the Loan Account for amounts
(if any) contained in such statements that Agent agrees were charged in error.
 
2.10           Origination Amount.  The Borrowers shall pay an amount (the
"Origination Amount") equal to 3.0% of the Maximum Facility Amount to the
Lenders in accordance with their Pro Rata Shares (and the Borrowers hereby
authorize Agent to charge such amounts due and owing to the Loan Account and to
designate such amounts as Advances under this Agreement as and when due and
payable or structure such amounts as original issue discount), which shall be
payable as follows:
 
(a)           that portion of the Origination Amount equal to 1.0% of the
Maximum Facility Amount shall be due and payable on the date of the first
Advance under this Agreement (without regard to Advances under the Interim
Period DIP Note); provided, however, that such amount shall be permanently
reduced by any Origination Amount paid by the Borrowers pursuant to the Interim
Period DIP Note; and
 
(b)           that portion of the Origination Amount equal to 2.0% of the
Maximum Facility Amount shall be due and payable on the Final Maturity Date (or
upon any earlier repayment of all Advances hereunder).
 
2.11           Fees.  In addition to any other fees set forth in the Loan
Documents, the Borrowers shall pay the following fees to the Lenders in
accordance with their Pro Rata Shares (and the Borrowers hereby authorize Agent
to charge such amounts due and owing to the Loan Account and to designate such
amounts as Advances under this Agreement as and when due and payable):
 
(a)           An unused line fee (the "Unused Line Fee") equal to the product of
(x) 0.50% per annum and (y) the Maximum Facility Amount, less the sum of (a) the
average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (b) the average Daily Balance of outstanding and undrawn
Letters of Credit during the immediately preceding month.  The Unused Line Fee
shall accrue during the period from and
 

 
-9-

--------------------------------------------------------------------------------

 

including the Final Facility Effective Date through but excluding the date on
which the Commitments are terminated; provided that, if a Lender continues to
have any L/C Risk Participation Liability after its Commitment terminates, then
the Unused Line Fee shall continue to accrue on the average daily amount of such
Lender's L/C Risk Participation Liability from and including the date on which
its Commitment terminates to but excluding the date on which it ceases to have
any L/C Risk Participation Liability.  Accrued Unused Line Fees shall be payable
in arrears on the last Business Day of each month and on the day on which the
Unused Line Fee ceases to accrue hereunder.
 
 
(b)           In addition to the charges, commissions, fees, and costs set forth
in Section 2.12(e), the Borrowers shall pay to any Issuing Lender and, subject
to their compliance with Section 2.12(b), the other Lenders a Letter of Credit
fee which shall accrue at a rate equal to the product of (x) Applicable Rate (or
such lower rate as may be agreed between Agent and the Borrowers) and (y) the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.
 
2.12           Letters of Credit.
 
(a)           Subject to the terms and conditions of this Agreement, any Issuing
Lender may agree to cause an Underlying Issuer to issue letters of credit for
the account of the Borrowers (each, a "Letter of Credit"), whether by purchasing
participations, executing indemnities or reimbursement obligations, or otherwise
(each such undertaking, an "L/C Undertaking") with respect to such Letters of
Credit; provided, however, that the Issuing Lender or the Agent in its sole
discretion may decline to cause or allow the issuance of any Letter of Credit so
requested.  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telecopy, or electronic mail reasonably in advance of
the requested date of issuance, amendment, renewal, or extension.  Each such
request shall be in form and substance satisfactory to Agent and the Issuing
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv)
the name and address of the beneficiary thereof, and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of
Credit.  If requested by the Issuing Lender, the Borrowers also shall be an
applicant under the application with respect to any Letter of Credit that is to
be the subject of an L/C Undertaking.  No Letter of Credit shall be issued if
the Letter of Credit Usage would exceed the Maximum Facility Amount less the
outstanding amount of Advances less the aggregate amount of reserves, if any,
established by Agent under Section 2.1(b).
 
Each Letter of Credit shall be in form and substance acceptable to the Issuing
Lender and Agent (in the exercise of their Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit or an L/C
Undertaking, the Borrowers immediately shall reimburse such L/C Disbursement to
Issuing Lender by paying to such Issuing Lender an amount equal to such L/C
Disbursement not later than 2:00 p.m., Dallas, Texas time, on the date that
 

 
-10-

--------------------------------------------------------------------------------

 

such L/C Disbursement is made, if Administrative Borrower shall have received
written or telephonic notice of such L/C Disbursement prior to 1:00 p.m.,
Dallas, Texas time, on such date, or, if such notice has not been received by
Administrative Borrower prior to such time on such date, then not later than
2:00 p.m., Dallas, Texas time, on the Business Day immediately following the
date that Administrative Borrower receives such notice, and, in the absence of
such reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and shall bear interest at the rate then
applicable to Advances.  To the extent an L/C Disbursement is deemed to be an
Advance hereunder, the Borrowers' obligation to reimburse such L/C Disbursement
shall be discharged and replaced by the resulting Advance.
 
(b)           Promptly following receipt of a notice of L/C Disbursement, each
Lender agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
the foregoing subsection to Issuing Lender on the same terms and conditions as
if the Borrowers had requested such Advance.  By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender shall be deemed to have granted to each Lender, and each Lender
shall be deemed to have purchased, a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the L/C Risk Participation Liability of
such Letter of Credit, and each such Lender agrees to pay to the Issuing Lender
such Lender's Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay the Issuing
Lender such Lender's Pro Rata Share of each L/C Disbursement made by the Issuing
Lender and not reimbursed by the Borrowers on the date due as provided in
Section 2.12(a), or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to deliver to the Issuing Lender an amount equal to its respective
Pro Rata Share of each L/C Disbursement made by the Issuing Lender pursuant to
this Section 2.12(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3.  If any such Lender fails to make available to the Issuing Lender the amount
of such Lender's Pro Rata Share of each L/C Disbursement made by the Issuing
Lender in respect of such Letter of Credit as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and the Issuing Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
 
(c)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability
that a court of competent jurisdiction has finally determined to have resulted
from the gross negligence or willful misconduct of the Issuing Lender or any
other member of the Lender Group.  Each Borrower agrees to be bound by the
Underlying Issuer's regulations and interpretations of any Letter of Credit,
even though this interpretation may be different from such Borrower's own, and
each Borrower understands and agrees that the Lender Group shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following the Borrowers' instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto.  Each Borrower
understands that the L/C Undertakings
 

 
-11-

--------------------------------------------------------------------------------

 

may require Issuing Lender to indemnify the Underlying Issuer for certain costs
or liabilities arising out of claims by the Borrowers against such Underlying
Issuer.  Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by the Lender Group under any
L/C Undertaking as a result of the Lender Group's indemnification of any
Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction has finally determined to have resulted from gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group.  Each Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.
 
(d)           Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Letter of
Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Letter of Credit and the
related application.
 
(e)           Any and all issuance charges, commissions, fees, and costs charged
by the Underlying Issuer with respect to the Letters of Credit shall be Lender
Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to the Issuing Lender.
 
(f)           If by reason of (i) any change after the Filing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of
any Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
 
(i)           any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
 
(ii)           there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Letter of Credit issued pursuant hereto,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent or the Issuing Lender may, at any time
within a reasonable period after the additional cost is incurred or the amount
received is reduced, notify Administrative Borrower, and the Borrowers shall pay
the Lenders on demand such amounts as Agent or the Issuing Lender may specify to
be necessary to compensate the Lender Group for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Advances hereunder;
provided that the Borrowers shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than 270 days prior
to the date that such Lender first demands payment from any Borrower of such
amounts;
 

 
-12-

--------------------------------------------------------------------------------

 

provided further that if any event or circumstance giving rise to such amounts
is retroactive, then the 270 day period referred to above shall be extended to
include the period of retroactive effect thereof.  The determination by Agent or
the Issuing Lender of any amount due pursuant to this Section, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
 
2.13           LIBO Rate Provisions.
 
(a)           Interest and Interest Payment Dates.  Accrued interest on all
Borrowings shall be payable on the earliest of (i) each Interest Payment Date in
respect thereof, (ii) the date on which this Agreement is terminated pursuant to
the terms hereof and (iii) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof.
 
(b)           Breakage Costs.  The Borrowers shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (A) the payment of any principal of any
Borrowing other than on an Interest Payment Date applicable thereto (including
as a result of an Event of Default), or (B) the failure to borrow any Borrowing
on the date specified in notice of Borrowing delivered pursuant hereto (such
losses, costs, or expenses, "Funding Losses").  Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (1) the amount of interest
that would have accrued on the principal amount of such Borrowing had such
repayment not occurred, at the LIBO Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow, for
the period that would have been the Interest Period therefor), minus (2) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which Agent or such Lender would be offered were it to be
offered, at the commencement of such period, Dollar deposits of a comparable
amount and period in the London interbank market.  A certificate of Agent or a
Lender delivered to the Administrative Borrower setting forth any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.13 shall be conclusive absent manifest error.
 
(c)           Increased Costs.  The LIBO Rate may be adjusted by Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes in Taxes constituting Taxes of the
type described in clauses (a) and (b) of the definition of "Excluded Taxes") and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor) (excluding the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System), which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBO Rate.  In any such event, the affected Lender
shall give the Administrative Borrower, Agent and the other Lenders notice of
such a determination and adjustment and, upon its receipt of the notice from the
affected Lender, the Administrative Borrower may, by notice to such affected
Lender (x) require such Lender to furnish to the Administrative Borrower a
statement setting forth the basis for adjusting such LIBO Rate and the method
for determining the amount of such adjustment, or (y) repay the
 

 
-13-

--------------------------------------------------------------------------------

 

Borrowings with respect to which such adjustment is made (together with any
amounts due under this paragraph.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
additional or increased costs incurred more than 180 days prior to the date that
such Lender notifies the Administrative Borrower of such law giving rise to such
additional or increased costs and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law that is retroactive, then the 180-day
period day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(d)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, no Lender is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Borrowing as to which
interest accrues at the LIBO Rate.  The provisions of this Section shall apply
as if each Lender had match funded any Borrowing as to which interest is
accruing at the LIBO Rate by acquiring eurodollar deposits for each Interest
Period in the amount of such Borrowing.
 
2.14           Capital Requirements.  If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender's or
such holding company's capital as a consequence of such Lender's Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity's capital) by any amount deemed by such Lender to be material, then such
Lender may notify the Administrative Borrower and Agent thereof.  Following
receipt of such notice, the Borrowers agree to pay such Lender on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
reduction in return incurred more than 270 days prior to the date that such
Lender notifies the Administrative Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 

 
-14-

--------------------------------------------------------------------------------

 

2.15           Administrative Borrower as Agent for Borrowers.  Each Borrower
hereby irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers, which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement on behalf of the Borrowers and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Advances and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.  It is understood that the
handling of the Loan Account and Collateral of the Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that Lender Group shall not incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.
 
2.16           Joint and Several Liability of
Borrowers. (a)                                                                                                           Each
Borrower is accepting joint and several liability hereunder and under the other
Loan Documents in consideration of the financial accommodations to be provided
by the Lender Group under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.
 
(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.16), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
 
(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.
 
(d)           The Obligations of each Borrower under the provisions of this
Section 2.16 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever, subject
to applicable law.
 
(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of
 

 
-15-

--------------------------------------------------------------------------------

 

any action at any time taken or omitted by Agent or Lenders under or in respect
of any of the Obligations, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Agent or any Lender with
respect to the failure by any other Borrower to comply with any of its
respective Obligations, including any failure strictly or diligently to assert
any right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.16
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.16, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.16
shall not be discharged except by performance and then only to the extent of
such performance.  The Obligations of each Borrower under this Section 2.16
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower or Agent or any Lender.
 
(f)           Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of the other
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations.  Each Borrower
further represents and warrants to Agent and Lenders that such Borrower has read
and understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of the
Borrowers' financial condition, and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
 
(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, may have destroyed Agent's or such Lender's rights of
subrogation and reimbursement against such Borrower by the operation of statute
or otherwise.
 
(h)           Each Borrower waives all rights and defenses that such Borrower
may have because the Obligations are secured by Real Property.  This means,
among other things:
 
(i)           Agent and Lenders may collect from such Borrower without first
foreclosing on any Real Property or Collateral consisting of personal property
pledged by the Borrowers.
 

 
-16-

--------------------------------------------------------------------------------

 

(ii)           If Agent or any Lender forecloses on any Real Property
Collateral:
 
(A)           Subject to applicable law, the amount of the Obligations may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if such Collateral is worth more than the sale price.
 
(B)           Agent and Lenders may  collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.
 
The foregoing is an unconditional and irrevocable waiver of any rights and
defenses such Borrower may have because the Obligations are secured by Real
Property.
 
(i)           The provisions of this Section 2.16 are made for the benefit of
Agent, Lenders and their respective successors and permitted assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or permitted assign first to marshal any of its or their
claims or to exercise any of its or their rights against any Borrower or to
exhaust any remedies available to it or them against any Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 2.16
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.  If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by Agent or any Lender, the provisions of this Section 2.16
will forthwith be reinstated in effect, as though such payment had not been
made.
 
(j)           Until the Obligations have been paid in full and all of the
Commitments terminated, each Borrower hereby agrees that it will not enforce any
of its rights of contribution or subrogation against any other Borrower with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash.  Any claim which any Borrower
may have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and all such Obligations shall be
paid in full in cash before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.
 
(k)           Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any
 

 
-17-

--------------------------------------------------------------------------------

 

amounts in respect of such indebtedness, such amounts shall be collected,
enforced and received by such Borrower as trustee for Agent, and such Borrower
shall deliver any such amounts to the Lenders for application to the Obligations
in accordance with Section 2.4(b).
 
2.17           Lender's Failure to Fund Advances
 
(a)           All Advances shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make its Pro Rata Share of any Advance (or other extension of
credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
 
(b)           If any Lender has not transferred immediately available funds
equal to the amount of such Lender's Pro Rata Share of a requested Borrowing to
the Administrative Borrower's Designated Account before 2:00 p.m. (Dallas, Texas
time) on the Funding Date applicable thereto, and such Lender has not notified
Agent prior to 2:00 p.m. (Dallas, Texas time) on such Funding Date that such
Lender will not make available such funds as and when required hereunder, then
Agent may, in its sole discretion (but shall not be so required), make available
to the Borrowers on such date a corresponding amount.  If and to the extent any
Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to the
Borrowers such amount, then such Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period.  A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error.  If such amount is so made available, such
payment to Agent by the Lender shall constitute such Lender's Advance on the
date of borrowing for all purposes of this Agreement.  If the Lender does not
make such amount available to Agent on the Business Day following the Funding
Date, Agent will notify Administrative Borrower of such failure to fund and,
upon demand by Agent, the Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.  The failure of any Lender to
make any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but neither Agent
nor any Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender(s) on any Funding Date.
 
(c)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           Solely for the purposes of voting or consenting to matters with
respect to the Loan Documents, a Defaulting Lender shall be deemed not to be a
"Lender" and such Lender's Commitment shall be deemed to be zero;
 

 
-18-

--------------------------------------------------------------------------------

 

(ii)           the Unused Line Fee in respect of such Defaulting Lender's
Commitment shall cease to accrue;
 
(iii)           no Issuing Lender shall be required to issue, amend or increase
any Letter of Credit unless it is satisfied that the related exposure thereunder
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in an amount equal to the
amount of such Defaulting Lender's Pro Rata Share of the Advance deemed to be
made in connection with such Letter of Credit; and
 
(iv)           Agent may, at its option, arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
acceptable to the Required Lenders.
 
This Section shall remain effective with respect to such Defaulting Lender until
(w) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (x) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender's default in
writing, (y) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent or the other Lenders, as the case may be, all amounts
owing by Defaulting Lender in respect thereof or (z) the Defaulting Lender
otherwise adequately remedies all matters that caused such Lender to be a
Defaulting Lender (as determined by the Agent, the Administrative Borrower and
the other Lenders).  The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrowers
of their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender.  Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement.  In
connection with the arrangement of a substitute Lender in accordance with clause
(iv) above, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (including an
assumption of its Pro Rata Share of the L/C Risk Participation Liability) but
without any premium or penalty of any kind whatsoever; provided, however, that
any such assumption of the Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of the Lender Groups' or the Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.
 
3.           SECURITY AND ADMINISTRATIVE PRIORITY.
 
3.1           Collateral; Grant of Lien and Security Interest.  (a)  As security
for the full and timely payment and performance of all of the Obligations, to
the extent authorized by the Bankruptcy Court Orders, each of the Borrowers
assigns, pledges and grants (or causes the assignment, pledge and grant in
respect of any indirectly owned assets) to Agent, for the benefit of Agent and
the Lenders, a security interest in and to and Lien on all of the property,
assets or interests in property or assets of such Person, of any kind or nature
whatsoever, real or personal, now existing or hereafter acquired or created,
including, without limitation, all property of the estates (within the meaning
of the Bankruptcy Code) of such Borrower, and all accounts,
 

 
-19-

--------------------------------------------------------------------------------

 

inventory, goods, contract rights, instruments, documents, chattel paper,
patents, trademarks, copyrights and licenses therefor, general intangibles,
payment intangibles, letters of credit, letter-of-credit rights, supporting
obligations, machinery and equipment, real property, fixtures, leases, all of
the Stock of each Subsidiary of such Borrower, all of the Stock of all other
Persons directly owned by such Borrower, money, investment property, deposit
accounts, all commercial tort claims and all causes of action arising under the
Bankruptcy Code or otherwise, and all cash and non-cash proceeds, rents,
products and profits of any of collateral described above (all property or
assets of the Borrowers subject to the security interest referred to in this
Section 3.1(a) being hereafter collectively referred to as the "Collateral").
 
(b)           The Agent's Liens and security interests in favor of Agent and the
Lenders referred to in Section 3.1(a) hereof shall be valid and perfected Liens
and security interests in the Collateral, superior to all other Liens and
security interests in the Collateral, other than the Permitted Priority
Liens.  Such Agent's Liens and security interests and their priority shall
remain in effect until the Commitments hereunder have been terminated and the
payment to Agent and the Lenders, as applicable, in full and in cash, of the
Obligations (including providing Letter of Credit Collateralization with respect
to then existing Letter of Credit Usage).
 
(c)           Agent's and Lenders' Liens on the Collateral owned by the
Borrowers and Agent's and Lenders' respective administrative claims shall be
subject to the prior payment of the Carve-Out Expenses.
 
3.2           Administrative Priority.  Each of the Borrowers agrees for itself
that, subject to the terms of the Bankruptcy Court Orders, the Obligations of
such Person and the adequate protection claims granted pursuant to the
Bankruptcy Court Orders shall constitute allowed superpriority administrative
expenses in the Chapter 11 Cases, having priority over any and all
administrative expense claims, adequate protection claims and all other claims
against the Borrowers, now existing or hereafter arising, of any kind
whatsoever, including without limitation, all claims arising under sections 105,
326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 or 1114 and
any other provision of the Bankruptcy Code or otherwise, whether or not such
expenses or claims may become secured by a judgment lien or other non-consensual
lien, levy or attachment, subject only to the prior payment of the Carve-Out
Expenses.
 
3.3           Grants, Rights and Remedies.  The Agent's Liens and security
interests granted pursuant to Section 3.1(a) hereof and the administrative
priority granted pursuant to Section 3.2 hereof may be independently granted by
the Loan Documents and by other Loan Documents hereafter entered into.  This
Agreement, the Bankruptcy Court Orders and such other Loan Documents supplement
each other, and the grants, priorities, rights and remedies of the Agent and the
Lenders hereunder and thereunder are cumulative.
 
3.4           No Filings Required.  The Agent's Liens and security interests
referred to herein shall be deemed valid and perfected by entry of the Interim
Bankruptcy Court Order or the Final Bankruptcy Court Order, as the case may
be.  Agent shall not be required to file any financing statements, mortgages,
certificates of title, notices of Lien or similar instruments in any
jurisdiction or filing office or to take any other action in order to validate
or perfect the Lien and security interest granted by or pursuant to this
Agreement or the Interim Bankruptcy Court or the
 

 
-20-

--------------------------------------------------------------------------------

 

Final Bankruptcy Court Order, as the case may be, or any other Loan Document;
provided, that Agent shall be permitted to file any financing statements,
mortgages, certificates of title, notices of Lien or similar instruments in any
jurisdiction or filing office or to take any other action with respect to the
Lien and security interest granted by or pursuant to this Agreement, and the
Borrowers shall take any other actions reasonably requested by Agent and the
Lenders from time to time to in connection therewith, including, without
limitation, (a) executing and delivering any requested security agreement,
pledge agreement or Mortgage, (b) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Code or
other applicable law, to the extent, if any, that any Borrower's signature
thereon is required therefor, (c) causing Agent's name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (d) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, and (e) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the Code or by other law,
as applicable in any relevant jurisdiction.
 
3.5           Survival.  The Agent's Liens, lien priority, administrative
priorities and other rights and remedies granted to Agent and the Lenders
pursuant to this Agreement, the Bankruptcy Court Orders and the other Loan
Documents (specifically including the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
Indebtedness by any Borrower (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of any of the Chapter 11 Cases, or
by any other act or omission whatsoever.  Without limitation, notwithstanding
any such order, financing, extension, incurrence, dismissal, conversion, act or
omission:
 
(a)           except for the Carve-Out Expenses, no costs or expenses of
administration which have been or may be incurred in the Chapter 11 Cases or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on parity with any claim of Agent
and the Lenders against any Borrower in respect of any Obligation; and
 
(b)           the Liens in favor of Agent and the Lenders set forth in Section
3.1(a) hereof shall constitute valid and perfected first priority Liens and
security interests, subject only to Permitted Priority Liens.
 
4.           CONDITIONS; TERM OF AGREEMENT.
 
4.1           Conditions Precedent to Final Facility Effectiveness.  This
Agreement shall become effective as of the Business Day (the "Final Facility
Effective Date") when each of the following conditions precedent shall have been
satisfied:
 

 
-21-

--------------------------------------------------------------------------------

 

(a)           The Borrowers shall have commenced the Chapter 11 Cases and no
trustee, examiner or receiver shall have been appointed or designated with
respect to the Borrowers' businesses, properties or assets and no motion shall
be pending seeking any relief or seeking any other relief in the Bankruptcy
Court to exercise control over Collateral other than the Bankruptcy Court
Orders;
 
(b)           Agent shall have received copies of the first day motions to be
filed by the Borrowers with the Bankruptcy Court in the Chapter 11 Cases, each
of which shall be in form and substance satisfactory to the Lenders;
 
(c)           The Interim Bankruptcy Court Order shall not have been reversed,
modified, amended, stayed or vacated absent prior written consent of Agent and
the Lenders;
 
(d)           The Final Bankruptcy Court Order shall have been signed and
entered by the Bankruptcy Court on or prior to June 22, 2009, and shall not have
been reversed, modified, amended, stayed or vacated absent the prior written
consent of Agent and the Lenders;
 
(e)           In connection with the preservation of Net Operating Losses, the
Bankruptcy Court shall have entered an interim order in form and substance
acceptable to the Lenders restricting the trading in securities and claims of
the Borrowers;
 
(f)           The Agent shall have received a written statement from the
Borrowers executed by an Authorized Person certifying that the Borrowers'
aggregate unpaid accounts and trade payables as of the Filing Date did not
exceed $80,000,000;
 
(g)           The representations and warranties contained in Section 5 and in
each other Loan Document are true and correct on and as of such date (except to
the extent such representations and warranties relate solely to an earlier date)
as though made on and as of such date, and no Default or Event of Default shall
have occurred and be continuing or would result from this Agreement or the other
Loan Documents becoming effective in accordance with its or their respective
terms;
 
(h)           Agent shall have received each of the following documents:
 
(i)           This Agreement, duly executed and delivered by each Borrower, the
Agent and each Lender;
 
(ii)           the Budget, in form and substance satisfactory to the Agent and
the Lenders in their sole and absolute discretion;
 
(iii)           a certificate from the Secretary of each Borrower (A) attesting
to and attaching copies of the resolutions of such Borrower's Board of
Directors, Members or Managers, as applicable, authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party, which resolutions authorize specific officers of such
Borrower to execute the same, and (B) attesting to the incumbency and signatures
of such specific officers of such Borrower; and
 

 
-22-

--------------------------------------------------------------------------------

 

(iv)           All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent and the
Lenders.
 
4.2           Conditions Precedent to all Extensions of Credit.  The obligation
of each Lender to make any Advance (or to extend any other credit hereunder) at
any time shall be subject to the following conditions precedent:
 
(a)           Agent shall have received a notice of borrowing pursuant to
Section 2.3 hereof with respect to each requested Advance, and each requested
Advance or credit extension is consistent with the most recently delivered and
approved Budget subject to the variances permitted herein;
 
(b)           the representations and warranties of any Borrower contained in
this Agreement or in the other Loan Documents or other certificate or other
writing delivered to the Agent or any Lender pursuant hereto or thereto shall be
true and correct in all respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);
 
(c)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;
 
(d)           neither any injunction, writ, restraining order, or other order of
any nature restricting, conditioning or prohibiting, directly or indirectly, the
extending of such credit shall have been issued and remain in force by any
Governmental Authority, nor shall any proceeding or other action have been
instituted, directly or indirectly, with respect to any Loan Document, the
Advances made or to be made hereunder, the Liens granted hereunder or the other
intended benefits under the Bankruptcy Court Orders, in any case against any
Borrower, Agent, or any Lender that remains in effect and unresolved;
 
(e)           the Borrowers shall have paid all Lender Group Expenses, the
Origination Amount and all fees, in each case, that are then due and payable
pursuant to the terms of this Agreement, unless otherwise waived by Agent and
the Lenders;
 
(f)           the making of such Loan shall not contravene any law, rule or
regulation applicable to the Agent or any Lender; and
 
(g)           any final order of the Bankruptcy Court restricting the trading in
securities and claims of the Borrowers shall be in form and substance acceptable
to Agent and the Lenders.
 
Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder shall constitute a representation and warranty by the Borrowers as of
the date of such extension of credit that the conditions set forth in clauses
(b), (c), (d) (with respect to the Borrowers only) and (e) of this Section 4.2
have been satisfied.
 
4.3           Effect of Termination.  If an Event of Default has occurred and is
continuing, the Commitments may be terminated at the election of the Required
Lenders, in which case the Commitments shall be terminated effective immediately
upon notice thereof to the
 

 
-23-

--------------------------------------------------------------------------------

 

Administrative Borrower. On the date of termination of the Commitments or any
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of the Borrowers with respect to outstanding Letters
of Credit) shall immediately become due and payable without notice or demand
(including the requirement that Borrowers provide Letter of Credit
Collateralization).  No termination of this Agreement, however, shall relieve or
discharge the Borrowers of their respective duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall remain in effect until all Obligations have been paid in full (including
providing Letter of Credit Collateralization with respect to the then existing
Letters of Credit Usage) and the Lenders' obligations to provide additional
credit hereunder have been terminated.  When this Agreement has been terminated
and all of the Obligations have been paid in full and the Lenders' obligations
to provide additional credit under the Loan Documents have been irrevocably
terminated, Agent will, at the Borrowers' sole expense, without recourse,
representation or warranty, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent's Liens and all notices of security interests and liens previously
filed by Agent with respect to the Obligations.
 
4.4           Early Termination by Borrowers.  The Borrowers have the option, at
any time upon 10 days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by paying to Agent, in cash, the
Obligations in full (including providing Letter of Credit Collateralization with
respect to the then existing Letter of Credit Usage).  If the Borrowers have
sent a notice of termination pursuant to the provisions of this Section, then
the Commitments shall terminate and the Borrowers shall be obligated to repay
the Obligations in full (including providing Letter of Credit Collateralization
with respect to the then existing Letter of Credit Usage), on the date set forth
as the date of termination of this Agreement in such notice.
 
5.           REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group, which
shall be true, correct, and complete, in all respects, as of the date hereof,
and at and as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, which shall have been true,
correct and complete as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
 
5.1           Due Organization and Qualification; Subsidiaries.
 
(a)           The Borrowers and the Restricted Subsidiary are each duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their respective organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
have a Material Adverse Effect.
 

 
-24-

--------------------------------------------------------------------------------

 

(b)           Set forth on Schedule 5.1 is a complete and accurate list of the
Administrative Borrower's direct and indirect Subsidiaries showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and (iii)
the number and the percentage of the outstanding shares of each such class owned
by the applicable Borrower.  All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.
 
(c)           Except as set forth on Schedule 5.1, neither any Borrower nor the
Restricted Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or
 
otherwise acquire or retire any shares of such Person's Subsidiaries' capital
Stock or any security convertible into or exchangeable for any such capital
Stock.
 
(d)           Except as disclosed on Schedule 5.1, the Borrowers have no joint
ventures or similar arrangements with any Person other than a Borrower, and the
Restricted Subsidiary has no joint ventures or similar arrangements.
 
5.2           Due Authorization; No Conflict.
 
(a)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower
and such Borrower, subject to the entry and terms of the Bankruptcy Court
Orders, has full power and authority to own and hold under lease its property
and to conduct its business substantially as currently conducted by it.
 
(b)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Borrower (other than conflicts, breaches or defaults
arising solely by virtue of the filing of the Chapter 11 Cases or which would
not have a Material Adverse Effect) or require any approval or consent of any
Person under any Material Contract of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect or
which, if not obtained, would not have a Material Adverse Effect, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any properties or assets of Borrower, other than Permitted Liens, or (iv)
require any approval of any Borrower's equity holders, other than approvals that
have been obtained and that are still in force and effect.
 
(c)           Except for the Final Bankruptcy Court Order, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for (i) the execution, delivery and performance by each
Borrower of this Agreement and the other Loan Documents to which it is a party,
(ii) the pledge or grant by the Borrowers of the Liens created in favor of Agent
and the Lenders pursuant to this Agreement or any of the Loan Documents or (iii)
the exercise by Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to this Agreement, any of the
Loan Documents or created or
 

 
-25-

--------------------------------------------------------------------------------

 

provided for by applicable law), except as may be required, in connection with
the disposition of any pledged Collateral, by laws generally affecting the
offering and sale of securities.
 
(d)           Subject to the entry of the Final Bankruptcy Court Order, as to
each Borrower, this Agreement and the other Loan Documents to which such
Borrower is a party, and all other documents contemplated hereby and thereby,
have been duly executed and delivered by such Borrower and constitute legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
 
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.
 
5.3           Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number.
 
(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Borrower is set forth on Schedule 5.3.
 
(b)           The chief executive office of each Borrower is located at the
address indicated on Schedule 5.3.
 
(c)           Each Borrower's tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 5.3.
 
5.4           Title to Property (Other than Oil and Gas Properties).  The
Borrowers have good and defensible title to, or a valid leasehold interest in,
the personal property assets that they purport to own and good and indefeasible
title to, or a valid leasehold interest in, the Real Property (other than Oil
and Gas Properties) that they purport to own, in each case, free and clear of
Liens except for Permitted Liens and except for such defects in title as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No portion of any Real Property material for the conduct of the
Borrowers' business (other than Oil and Gas Properties) has suffered any
material damage by fire or other casualty loss which has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied.  All material permits required to have been issued or
appropriate to enable the Real Property (other than Oil and Gas Properties) to
be lawfully occupied and used for all of the purposes for which they are
currently occupied and used have been lawfully issued and are in full force and
effect in all material respects.
 
5.5           Litigation.
 
(a)           There are no actions, suits, investigations or proceedings pending
or, to the knowledge of each Borrower, threatened against any Borrower or the
Restricted Subsidiary other than (i) those matters disclosed on Schedule 5.5,
(ii) actions, suits, investigations or proceedings initiated by vendors or other
trade creditors in respect of claims due and payable by any Borrower and
(iii) matters that reasonably could not be expected to have a Material Adverse
Effect.
 
(b)           As of the date hereof, there are no actions, suits, investigations
or proceedings pending or, to the knowledge of each Borrower, threatened against
any Borrower
 

 
-26-

--------------------------------------------------------------------------------

 

with respect to this Agreement or any other Loan Document that remains in effect
and unresolved after entry of the Bankruptcy Court Orders.
 
5.6           Financial Information.
 
(a)           The Administrative Borrower's audited consolidated financial
statements for the year ended December 31, 2008 as incorporated in the
Administrative Borrower's Form 10-K filed with the SEC on March 13, 2009 (i)
were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein; and (ii)
fairly present in all material respects the consolidated financial condition of
the Borrowers, as of the dates thereof and results of operations for the periods
covered thereby.
 
(b)           The Budget, when submitted to Agent and the Lenders as required
pursuant to the Loan Documents, represents the Borrowers' good faith estimate of
the future revenue and expenses of the Borrowers for the periods set forth
therein based on assumptions believed by the Borrowers to be reasonable at the
time of delivery thereof to Agent, it being understood that such projections and
forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of the Borrowers and no assurances can be given that such
projections or forecasts will be realized, and further understood that
projections concerning (i) volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in the Budget and (ii) case
administration expenses (including professional fees) are necessarily based upon
third-party professional opinions, estimates and projections and that the
Borrowers do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate, provided that the Budget shall be
prepared in good faith based upon assumptions believed by the Borrowers to be
reasonable at the time of the delivery thereof to Agent and consistent with
industry standards.
 
5.7           Employee Benefits.  Except as specifically disclosed in Schedule
5.7:
 
(a)           Each Plan of the Borrowers and the Restricted Subsidiary is in
compliance in all material respects with the applicable provisions of ERISA, the
IRC and other federal or state law.  Each Plan that is intended to be qualified
under IRC Section 401(a) is either (i) a prototype plan entitled to rely on the
opinion letter issued by the IRS as to the qualified status of such plan under
Section 401 of the IRC to the extent provided in Revenue Procedure 2005-16, as
modified, or (ii) the recipient of, or has made or will make timely application
for, a determination letter from the IRS to the effect that such Plan is
qualified, and the plans and trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the IRC.  To the
knowledge of the Borrowers, nothing has occurred which would cause the loss of
such qualification.  The Borrowers, the Restricted Subsidiary and each ERISA
Affiliate have made all required contributions to any Plan subject to Section
412 of the IRC, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.  No Plan provides retiree medical or retiree life insurance
benefits to any Person and none of the Borrowers are contractually or otherwise
obligated (whether or not in writing) to provide any Person with life insurance
or medical benefits upon retirement or termination of employment, other than as
required by the provisions of Sections 601 through 608 of ERISA and
Section 4980B of the IRC.
 

 
-27-

--------------------------------------------------------------------------------

 

(b)           There are no pending or, to the knowledge of the Borrowers or any
ERISA Affiliate, threatened claims, actions or lawsuits, or actions by any
Governmental Authority, with respect to any Plan of the Borrowers or the
Restricted Subsidiary which has resulted or would reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any such Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan of the Borrowers or the Restricted Subsidiary has
any Unfunded Pension Liability; (iii) neither the Borrowers, the Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrowers, the Restricted Subsidiary nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrowers, the Restricted Subsidiary nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
 
5.8           Environmental Condition.  Except as set forth on Schedule 5.8,
 
(a)           The Borrowers, the Restricted Subsidiary and their businesses,
operations, Real Property are and have at all times during Borrowers' and the
Restricted Subsidiary's ownership, lease, operation, management, occupation or
use thereof been in material compliance with any applicable Environmental Laws;
 
(b)           The Borrowers have obtained all permits, licenses, approvals and
other governmental authorizations required for the conduct of their business and
operations, and the ownership, operation and use of the Real Property, under all
applicable Environmental Laws (the "Environmental Permits").  The Borrowers are
in material compliance with the terms and conditions of such Environmental
Permits, and all such Environmental Permits are valid and in good standing.  No
material expenditures or operational adjustments are reasonably anticipated to
be required to remain in compliance with the terms and conditions of, or to
renew or modify such Environmental Permits;
 
(c)           There has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property that has resulted in, or is reasonably
likely to result in, a material Environmental Liability for any Borrower;
 
(d)           There is no material Environmental Action or Environmental
Liability pending or, to the knowledge of any Borrower, threatened against any
Borrower or the Restricted Subsidiary, or relating to the Real Property or
relating to the operations of any Borrower or the Restricted Subsidiary, and, to
the knowledge of any Borrower, there are no actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to form the basis of
such an Environmental Action or Environmental Liability;
 

 
-28-

--------------------------------------------------------------------------------

 

(e)           Neither any Borrower nor the Restricted Subsidiary is conducting,
financing or is obligated to perform any material Response Action or otherwise
incur any material expense under Environmental Law pursuant to any Environmental
Action or agreement by which it is bound or has expressly assumed by contract or
agreement;
 
(f)           No Real Property or facility owned, operated or leased by any
Borrower is (i) listed or proposed for listing on the National Priorities List
as defined in and promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq. or (ii)
included on any similar list maintained by any Governmental Authority that
indicates that any Borrower has or may have an obligation to undertake any
material Response Action;
 
(g)           No Environmental Lien has been recorded or, to the knowledge of
any Borrower, threatened with respect to any Real Property;
 
(h)           The execution, delivery and performance of this Agreement, the
other Loan Documents and the other transactions contemplated hereby and thereby
will not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup obligations pursuant to any requirement of
Governmental Authority or any other Environmental Law;
 
(i)           The Borrowers have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, any Borrower concerning compliance with or liability or
obligation under Environmental Law, including those concerning the condition of
the Real Property or the existence of Hazardous Materials at the Real Property;
and
 
(j)           None of the matters disclosed in Schedule 5.8, individually or in
the aggregate, is reasonably likely to have a Material Adverse Effect.
 
5.9           Intellectual Property.  The Borrowers own or are licensed or
otherwise have the right to use all of the material patents, trademarks, service
marks, trade names, copyrights, contractual franchises, authorizations and other
rights that are reasonably necessary for the operation of their respective
businesses, without material conflict with the rights of any other Person.  To
the knowledge of each Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrowers infringes upon any rights held by
any other Person, except to the extent such infringement could not reasonably be
expected to have a Material Adverse Effect.  Except as specifically disclosed in
Schedule 5.5, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of any Borrower, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of any Borrower, proposed, which, in
either case, would reasonably be expected to have a Material Adverse Effect.
 
5.10           Compliance with Laws.
 
(a)           Neither any Borrower nor the Restricted Subsidiary is in violation
of any law, statute, regulation, ordinance, judgment, order, or decree
applicable to it (other than (i)
 

 
-29-

--------------------------------------------------------------------------------

 

Environmental Law which is addressed in Section 5.8 above and (ii) as set forth
below in subclause (b)), which violation could reasonably be expected to have a
Material Adverse Effect.
 
(b)           No Borrower has failed to obtain any material license, permit,
franchise or other authorization from any Governmental Authority necessary for
the ownership of any of its Oil and Gas Properties or the conduct of its
business.  The Oil and Gas Properties of the Borrowers (and assets and
properties utilized therewith) have been maintained, operated and developed in a
good and workmanlike manner and in substantial conformity with all applicable
laws and all rules, regulations and orders of all Governmental Authorities
having jurisdiction and in substantial conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of such Oil and Gas
Properties (except such non-conformity arising solely by virtue of the filing of
the Chapter 11 Cases).  To the Borrowers' knowledge, (i) no Oil and Gas Property
of any Borrower is subject to having allowable production reduced below the full
and regular allowable production (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) prior to the date hereof, and (ii) none of the wells comprising a part of
such Oil and Gas Properties (or assets and properties utilized therewith) is
deviated from the vertical by more than the maximum permitted by applicable
laws, regulations, rules and orders of any Governmental Authority, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Real Property utilized therewith, such utilized Real Property) covered by the
leases.
 
5.11           Labor Matters.  Except to the extent such matters could not
reasonably be expected to have a Material Adverse Effect, (a) no actual or
threatened strikes, labor disputes, slowdowns, walkouts, work stoppages, or
other concerted interruptions of operations that involve any employees employed
at any time in connection with the business activities or operations at the
Property of any Borrower exist, (b) hours worked by and payment made to the
employees of any Borrower or the Restricted Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable laws
pertaining to labor matters, (c) all payments due from any Borrower or the
Restricted Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) the business activities and operations of the
Borrowers are in compliance with the Occupational Safety and Health Act and
other applicable health and safety law.
 
5.12           Material Contracts.  Except as may have resulted solely from the
filing of the Chapter 11 Cases, each Material Contract (a) is in full force and
effect and is binding upon and enforceable against any Borrower and, to the best
of the Administrative Borrowers' knowledge, each other Person that is a party
thereto in accordance with its terms, and (b) has not been otherwise amended or
modified, except to the extent permitted by Section 7.7.
 
5.13           Insurance.  The Properties of the Borrowers are insured with
financially sound and reputable insurance companies that are not Affiliates of
any Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar Properties in localities where any Borrower operates, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 

 
-30-

--------------------------------------------------------------------------------

 

5.14           Taxes.  The Borrowers and the Restricted Subsidiary have timely
filed all federal tax returns and reports required to be filed, and have paid
all federal Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their Properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP and (b) overdue ad valorem taxes accrued by the Borrowers prior to the
Filing Date in an aggregate amount not to exceed $1,000,000 at any time.  The
Borrowers and the Restricted Subsidiary have timely filed all material state and
other non-federal tax returns and reports required to be filed, and have paid
all state and other non-federal Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their Properties, income or assets prior
to delinquency thereof, except those (a) which are not overdue by more than 30
days or (b) which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.  As
of the date hereof, other than as set forth on Schedule 5.14, to the
Administrative Borrower's knowledge, there is no proposed tax assessment against
any Borrower or the Restricted Subsidiary.
 
5.15           Gas Imbalances.  As of the date hereof, except as set forth on
Schedule 5.15, there are no gas imbalances, take or pay or other prepayments
with respect to any of the Oil and Gas Properties in excess of $2,000,000 in the
aggregate that would require any Borrower to deliver Oil and Gas produced from
any of the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
 
5.16           Derivative Contracts.  Schedule 5.16 sets forth a true and
complete list of all Derivative Contracts of the Borrowers as of the date hereof
(the "Existing Derivative Contracts"), along with the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.  The Borrowers have, on or prior to the
date hereof, provided, true, correct and complete copies of the Existing
Derivative Contracts to Agent.
 
5.17           Oil and Gas Properties.
 
(a)           The Borrowers have good and defensible title to the Oil and Gas
that they purport to own from time to time in and under their Oil and Gas
Properties, together with the right to produce the same.
 
(b)           The Oil and Gas Properties are not subject to any Lien other than
Permitted Liens.  All Oil and Gas has been and will hereafter be produced, sold
and delivered by the Borrowers in accordance in all material respects with all
applicable laws and regulations of every Governmental Authority except such laws
and regulations, the failure to comply with could not reasonably be expected to
have a Material Adverse Effect; each of the Borrowers has complied in all
material respects (from the time of acquisition by any Borrower) and will
hereafter comply in all material respects with all material terms of each oil,
gas and mineral lease comprising its Oil and Gas Properties; and all such oil,
gas and mineral leases under which any Borrower is a lessee or co-lessee have
been and will hereafter be maintained in full force and effect.  To the
knowledge of the Borrowers, all of the Hydrocarbon Interests comprising its Oil
and Gas Properties are and will hereafter be enforceable in all material
respects in accordance
 

 
-31-

--------------------------------------------------------------------------------

 

with their terms, except as such may be modified by applicable bankruptcy law or
an order of a court in equity and except to the extent the failure to be
enforceable could not reasonably be expected to have a Material Adverse Effect.
 
(c)           There are no leases, subleases, contracts or other operating
agreements that allocate operating expenses to any Borrower in excess of its
working interest of record in the particular Oil and Gas Property subject to
such lease, sublease, contract or other operating agreement.
 
(d)           The quantum and nature of the interest of the Borrowers in and to
the Oil and Gas Properties as set forth in the most recent Reserve Report
includes the entire interest of the Borrowers in such Oil and Gas Properties as
of the date of such applicable Reserve Report, and are complete and accurate in
all material respects as of the date of such applicable Reserve Report; and
there are no "back-in" or "reversionary" interests held by third parties which
could materially reduce the interest of any Borrower in such Oil and Gas
Properties except as expressly set forth in the most recent Reserve Report.  The
ownership of the Oil and Gas Properties by the Borrowers shall not in any
material respect obligate any Borrower to bear the costs and expenses relating
to the maintenance, development or operations of each such Oil and Gas Property
in an amount in excess of the working interest of record of the Borrowers in
each Oil and Gas Property set forth in the most recent Reserve Report.
 
5.18           Midstream Contracts.  As of the date hereof, the Borrowers'
marketing, gathering, transportation, processing and treating facilities and
equipment, together with the Midstream Contracts, and any other marketing,
gathering, transportation, processing and treating contracts in effect among,
inter alia, the Borrowers and any other Person, are, except as set forth on
Schedule 5.18, sufficient to market, gather, transport, process or treat, as
applicable, reasonably anticipated volumes of production of Oil and Gas from the
Borrowers' Oil and Gas Properties.  Any such contracts with Affiliates are
disclosed on Schedule 5.18 hereto.
 
5.19                      Seismic Licenses.  With respect to the Seismic
Licenses: (i) all Seismic Licenses material to the conduct of Borrowers'
business as described in the Budget and the Long Term Outlook are in effect and
have not expired or terminated; (ii) no Borrower is in material breach or
material default, and no event, fact, or circumstance has occurred, that, with
the lapse of time or the giving of notice, or both, would constitute such a
material breach or material default by any Borrower with respect to the terms of
any such Seismic License except any default by any Borrower arising solely by
virtue of the filing of the Chapter 11 Cases; and (iii) neither any Borrower,
nor, to the knowledge of the Borrowers, any other party to any such Seismic
License has given written notice of any action to terminate, cancel, rescind, or
procure a judicial reformation of any Seismic License or any provision thereof.
 
5.20           Long Term Fixed Rate Contracts  Except for (i) contracts listed
on Schedule 5.20 in effect as of the date hereof and (ii) contracts thereafter
either disclosed in writing to Agent or included in the most recently delivered
Reserve Report, the Borrowers have no Long Term Fixed Rate Contracts.  As used
herein, "Long Term Fixed Rate Contracts" means any material agreement that is
not cancelable on 60 days notice or less without penalty or detriment for the
sale of production from any Borrower's Oil and Gas (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised)
 

 
-32-

--------------------------------------------------------------------------------

 

that (a) pertains to the sale of production at a fixed price and (b) has a
maturity or expiry date of more than six (6) months from the date of such
agreement.  Each Borrower (x) is presently receiving a price for all production
from (or attributable to) each Oil and Gas Property covered by a production
sales contract or marketing contract that is computed in accordance with the
terms of such contract and, no such proceeds are currently being held in
suspense by such purchaser or any other Person at one time outstanding in excess
of $1,000,000 and (y) is not having deliveries of production from such Oil and
Gas Property curtailed by any purchaser or transporter of production
substantially below such property's or the relevant pipeline's delivery
capacity.  Except as set forth in Schedule 5.20, none of the Oil and Gas
Properties are subject to any contractual or other arrangement whereby payment
for production therefrom is to be deferred for a substantial period of time
after the month in which such production is delivered (i.e., in the case of oil,
not in excess of 60 days, and in the case of gas, not in excess of 90 days).
 
5.21           Fraudulent Transfer  No transfer of property is being made by any
Borrower and no obligation is being incurred by any Borrower in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Borrower or the Restricted Subsidiary.
 
5.22           Complete Disclosure.  Subject to Section 5.6(b) as to the Budget,
none of the factual information (taken as a whole) furnished by or on behalf of
any Borrower in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement, the other Loan Documents, or any
transaction contemplated herein or therein contains any material misstatement of
fact, or omits to state any material fact necessary to make such information not
misleading in any material respect, at such time in light of the circumstances
under which such information was provided.
 
5.23           Margin Stock.  Neither any Borrower nor the Restricted Subsidiary
is engaged, nor will it engage, in the business of extending credit for the
purpose of "purchasing" or "carrying" any "margin security" as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as "Margin
Stock").  Neither any Borrower nor the Restricted Subsidiary owns any Margin
Stock, and none of the proceeds of the Advances or other extensions of credit
under this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness which was originally incurred to purchase or carry any Margin
Stock or for any other purpose which might cause any of the Advances or other
extensions of credit under this Agreement to be considered a "purpose credit"
within the meaning of Regulation T, U or X of the Federal Reserve Board.
 
5.24           No Default or Event of Default.  No event has occurred and is
continuing which constitutes a Default or an Event of Default.
 


5.25           Good Faith.  The Borrowers agree and acknowledge that the terms
of this Agreement and the other Loan Documents have been negotiated with the
Borrowers by the Lenders and Agent in good faith and that all extensions of
credit contemplated under the Loan Documents have been extended in good faith
within the meaning of Section 364(e) of the Bankruptcy Code.
 

 
-33-

--------------------------------------------------------------------------------

 

5.26           Restricted Subsidiary.  The Restricted Subsidiary does not
(i) own, lease or have any other interest in any property, assets or interests
in property or assets of any kind or nature whatsoever, real or personal, now
existing, (ii) own or otherwise have the right, or is not licensed, to use any
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights, (iii) engage in or conduct any
activities, operations or business or (iv) have any obligations, duties or
liabilities except as set forth in Schedules 5.5 and 5.14.
 


5.27           Government Regulation.  Neither any Borrower nor the Restricted
Subsidiary is an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940 as amended.  Neither any
Borrower nor the Restricted Subsidiary is subject to regulation under the
Federal Power Act, or any other federal or state statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The Advances and the other transactions contemplated hereunder, the
application of the proceeds thereof and repayment thereof comply in all material
respects with any such statute or any rule, regulation or order issued by the
SEC.
 
5.28           Foreign Assets Control  Regulations, Etc.
 
(a)           Neither any Borrower nor the Restricted Subsidiary is in violation
in any material respect of the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.
 
(b)           Neither any Borrower nor the Restricted Subsidiary (i) is, or will
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Borrowers and the Restricted Subsidiary are each in compliance, in all material
respects, with the USA Patriot Act.
 
(c)           No part of the proceeds from the loans made hereunder will be used
by Borrowers, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
5.29           Administrative Priority; Lien Priority.
 
(a)           Subject to the terms of the Bankruptcy Court Orders, the
Obligations of the Borrowers will constitute allowed administrative expenses in
the Chapter 11 Cases, having priority in payment over all other administrative
expenses and unsecured claims against the Borrowers now existing or hereafter
arising, of any kind or nature whatsoever, including all administrative expenses
of the kind specified in, or arising or ordered under, Sections 105, 326, 328,
330, 331, 503(b), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code,
subject only to the prior payment of Carve-Out Expenses.
 

 
-34-

--------------------------------------------------------------------------------

 

(b)           Subject to the terms of the Bankruptcy Court Orders, Agent's Liens
and security interests of Agent on the Collateral referred to in Section 3.1(a)
hereof shall be valid and perfected first priority Liens, subject only to
Permitted Priority Liens.
 
6.           AFFIRMATIVE COVENANTS.
 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Borrowers shall (and
shall cause, as applicable, the Restricted Subsidiary to) do all of the
following:
 
6.1           Accounting System.  Maintain a system of accounting that enables
the Borrowers to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time may reasonably be requested by Agent.
 
6.2           Collateral Reporting.  Provide Agent, with a copy to each Lender,
with each of the reports set forth on Schedule A-3 at the times specified
therein.
 
6.3           Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, or other
items set forth on Schedule A-4 at the times specified therein.
 
6.4           Advisor; Access to Information; Inspection.  The Borrowers shall
continue to retain FTI (or another advisor acceptable to Agent) on terms and
conditions reasonably acceptable to Agent.  The Lenders shall have reasonable
access to FTI (or any successor advisor acceptable to the Agent) and the
Borrowers' chief restructuring officer for purposes of reviewing and discussing
the Budget and related diligence items.  The Lenders and their representatives
may continue their due diligence program in order to determine the amount of
drilling capital expenditures to be allowed in the Budget.  In connection with
such due diligence, the Lenders may work with representatives of potential
strategic partners or other entities (subject to appropriate confidentiality
agreements); provided, that the Agent shall provide written notice to the
Administrative Borrower of the potential strategic partners or other entities in
advance of engaging in such discussions.  In addition, upon reasonable (but, in
any case, not less than two Business Days) prior notice and on reasonable
intervals (but not more than once in any 10 Business Day period at the
Borrower's expense unless a Default or an Event of Default has occurred and is
continuing), each Lender and its duly authorized representatives or agents may
visit any of the Borrowers' properties and inspect any of its assets or books
and records, examine and make copies of such books and records, and discuss the
Borrowers' affairs, finances, and accounts with, and be advised as to the same
by, the Borrowers' officers and employees.
 
6.5           Maintenance of Properties.  Keep and maintain all Property
material to the conduct of their business in good working order and condition,
ordinary wear and tear excepted, and prudently operate their Oil and Gas
Properties for the production of Oil and Gas, and to the extent no Borrower is
the operator of a Property in which any Borrower has an interest, the Borrowers
shall use commercially reasonable efforts to cause the operator to operate such
Property, in each case in a careful and efficient manner in accordance with the
usual and customary practices of the industry, in material and substantial
compliance with all applicable contracts, agreements and requirements of any
Governmental Authority.
 

 
-35-

--------------------------------------------------------------------------------

 

6.6           Taxes.  Cause all assessments and Taxes, whether real, personal,
or otherwise, due or payable by, or imposed, levied, or assessed against the
Borrowers, the Restricted Subsidiary or any of their respective assets to be
paid in full, before delinquency or before the expiration of any extension
period, except (a) to the extent that the validity of such assessment or Tax
shall be the subject of a Permitted Protest or (b) overdue ad valorem taxes
accrued by the Borrowers prior to the Filing Date in an aggregate amount not to
exceed $1,000,000 at any time.  The Borrowers will (and will cause the
Restricted Subsidiary to) make timely payment or deposit of all Tax payments and
withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof satisfactory to
Agent indicating that the applicable Borrower or the Restricted Subsidiary has
made such payments or deposits, except (a) to the extent that the validity of
such assessment or Tax shall be the subject of a Permitted Protest or
(b) overdue ad valorem taxes accrued by the Borrowers prior to the Filing Date
in an aggregate amount not to exceed $1,000,000 at any time.
 
6.7           Insurance.  At Borrowers' expense, maintain insurance respecting
their assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Agent.  Each policy of insurance or endorsement shall
contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of a cancellation of the policy for any
reason whatsoever.  If Borrowers at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above or to pay all
premiums relating thereto, Agent may at any time or times thereafter obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which Agent deems advisable.  Agent shall have no
obligation to obtain insurance for Borrowers or pay any premiums therefor.  By
doing so, Agent shall not be deemed to have waived any Default or Event of
Default arising from Borrowers' failure to maintain such insurance or pay any
premiums therefor.  All sums so disbursed, including reasonable attorneys' fees,
court costs and other charges related thereto, shall be payable on demand by
Borrowers to Agent and shall be additional Obligations hereunder secured by the
Collateral.
 
6.8           Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than Environmental Laws (which are addressed in Section 6.11 below),
except where the failure to so comply with such laws (other than Environmental
Laws), rules, regulations, and orders, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  Each Borrower
shall obtain and maintain all material licenses, permits, franchises, and
governmental authorizations necessary to own its respective property and to
conduct its business as conducted on the Filing Date.
 
6.9           Notices.  Promptly notify the Agent and each Lender in writing:
 
(a)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) a material breach or non performance of, or any default under, a Material
Contract of any Borrower or any allegation thereof; (ii) any material dispute,
litigation, investigation, proceeding or suspension between any
 

 
-36-

--------------------------------------------------------------------------------

 

Borrower and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting any
Borrower, including pursuant to any applicable Environmental Laws; and
 
(b)           of the occurrence of any Default or Event of Default.
 
Each notice delivered under this Section 6.9 shall be accompanied by a statement
of an Authorized Person setting forth the details of the matter requiring such
notice and any action taken or proposed to be taken with respect thereto.
 
6.10           Existence.  At all times preserve, renew and keep in full force
and effect each Borrower's and the Restricted Subsidiary's valid existence, good
standing, franchises, permits, licenses, accreditations, authorizations, or
other approvals necessary to their businesses, except as could not reasonably be
expected to have a Material Adverse Effect.
 
6.11           Environmental.
 
(a)           Keep any Real Property free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens;
 
(b)           Comply, in all material respects, with all Environmental Laws and
Environmental Permits; obtain and maintain in full force and effect all material
Environmental Permits; and conduct all actions, including Response Actions,
required under any Environmental Actions or applicable Environmental Laws, and
in material compliance with, the requirements of any Governmental Authority and
applicable Environmental Laws;
 
(c)           Do or cause to be done all things reasonably necessary to prevent
any Release in, on, under, to or from any Real Property except in material
compliance with applicable Environmental Laws or Environmental Permits, and
ensure that there shall be no Hazardous Materials in, on, under or from any Real
Property except those that are used, stored, handled and managed in material
compliance with applicable Environmental Laws;
 
(d)           Undertake all actions, including Response Actions, reasonably
necessary, at the sole cost and expense of Borrowers, to address (i) any
Environmental Action and any obligations thereunder; (ii) any Release at, from
or onto any Real Property as required pursuant to Environmental Law or the
requirements of any Governmental Authority; and (iii) Environmental Liability;
 
(e)           Diligently pursue and use commercially reasonable efforts to cause
any Person with an indemnity, contribution or other obligation to any of the
Borrowers or their Subsidiaries relating to any Environmental Action or
compliance with or liability under Environmental Law to satisfy such obligations
in full and in a timely manner; and
 
(f)           Promptly, but in any event within 10 Business Days after
Administrative Borrower's obtaining knowledge or receipt of notice thereof,
provide Agent with written notice of, and all data, information and reports
generated or prepared in connection with, any of the following: (i) the filing
or threatened filing of an Environmental Lien against the Real Property
 

 
-37-

--------------------------------------------------------------------------------

 

or any personal property of any Borrower, (ii) commencement of any material
Environmental Action or notice that a material Environmental Action will be
filed against any Borrower, and (iii) any Release or threatened Release of a
reportable quantity, and that could reasonably be expected to result in a
material Environmental Liability, in, on, under, at, from or migrating to any
Real Property owned, leased or operated by any Borrower, except as otherwise
pursuant to and in compliance with the terms and conditions of an Environmental
Permit, (iv) any material non-compliance with, or violation of, any
Environmental Law applicable to any Borrower, any Borrower's business and any
Real Property, (v) any Response Action which could reasonably be expected to
result in a material Environmental Liability, and (vi) any notice or other
communication received by any Borrower from any Person or Governmental Authority
relating to any material Environmental Liability.
 
6.12           Disclosure Updates.  Promptly and in no event later than 10
Business Days after Administrative Borrower's obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to the
Lender Group contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not seriously misleading in light of the
circumstances in which made.
 
6.13           Formation of Subsidiaries.  A Borrower may only form a direct or
indirect Subsidiary or acquire a direct or indirect Subsidiary after the Filing
Date with the prior written consent of Agent; provided, that the Borrowers may
not cause the Restricted Subsidiary to form a direct or indirect Subsidiary or
acquire a direct or indirect Subsidiary.  If any Borrower desires to form any
direct or indirect Subsidiary or acquire any direct or indirect Subsidiary after
the Filing Date, then prior to such formation or acquisition, such Borrower
shall provide not less than 10 Business Days prior written notice of such
Borrower's intention to form or acquire, as the case may be, such direct or
indirect Subsidiary to Agent requesting Agent's consent to such formation.  If
Agent, in its sole discretion, elects to grant its consent to such formation or
acquisition, such Borrower shall (a) cause such new Subsidiary to provide to
Agent a joinder to this Agreement, together with such other security documents
(including Mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a Mortgage, fixture filings), all in form and substance satisfactory
to Agent, (b) provide to Agent a pledge agreement and appropriate certificates
and powers or financing statements, hypothecating all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent, and (c) provide to Agent all other documentation which in
its reasonable opinion is necessary or appropriate with respect to the execution
and delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section 6.13 shall
be a Loan Document.
 
6.14           Further Assurances.  At any time upon the request of Agent,
Borrowers shall execute or deliver to Agent, and shall cause their Subsidiaries
to execute or deliver to Agent, any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, Mortgages, deeds of trust, opinions of counsel, and all other
documents (collectively, the "Additional Documents") that Agent may reasonably
request in form and substance reasonably satisfactory to Agent with respect to
any Liens in favor of Agent.  To the maximum extent permitted by applicable law,
the Borrowers authorize Agent, upon
 

 
-38-

--------------------------------------------------------------------------------

 

failure by the Borrowers to do so promptly after written request, to execute any
such Additional Documents in their names, as applicable and to file such
executed Additional Documents in any appropriate filing office.  The assurances
contemplated by this Section 6.14 shall be given under applicable non-bankruptcy
law (to the extent not inconsistent with the Bankruptcy Code and the Bankruptcy
Court Orders) as well as the Bankruptcy Code, it being the intention of the
parties that Agent may request assurances under applicable non-bankruptcy law,
and such request shall be complied with (if otherwise made in good faith by
Agent) whether or not the Bankruptcy Court Orders are in force and whether or
not dismissal of the Chapter 11 Cases or any other action by the Bankruptcy
Court is imminent, likely or threatened.
 
6.15           Title Information.  Upon request by Agent, the Borrowers shall
deliver title information in form and substance reasonably acceptable to Agent
regarding the Oil and Gas Properties evaluated by the most recent Reserve
Report.  Agent, at the direction of the Required Lenders, may establish a
reserve against the Maximum Facility Amount pursuant to Section 2.1(b) with
respect to any Oil and Gas Properties evaluated by the most recent Reserve
Report for which Agent does not receive such requested title information.  For
the avoidance of doubt, Agent may in its sole discretion deem unacceptable any
title information that evidences the existence of any title defects or
exceptions regarding the Oil and Gas Properties which are not otherwise
permitted by Section 7.2; provided, that the Borrowers will have a period of 15
days following notice from Agent that any such title defects or exceptions exist
to cure any such title defects or exceptions (including defects or exceptions as
to priority).
 
6.16           Derivative Contracts.  Upon the request of Agent, the Borrowers
will use commercially reasonable efforts to enter into and maintain Derivative
Contracts for Hydrocarbon Interests, in form and substance satisfactory to Agent
with an Approved Counterparty in notional volumes in amounts satisfactory to
Agent to the extent consistent with the Budget and the Long Term Outlook.
 
6.17           Cash Management Arrangements.
 
(a)           If Agent so requests, the Administrative Borrower shall and shall
cause each other Borrower to (i) establish and maintain cash management services
of a type and on terms satisfactory to Agent at one or more of the banks
mutually acceptable to Agent and Administrative Borrower (each a "Cash
Management Bank"), and shall request in writing and otherwise take such
commercially reasonable steps to ensure that all of the Borrowers' Account
Debtors forward payment of the amounts owed by them directly to such Cash
Management Bank, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of their Collections (including those sent directly by their Account Debtors
to any Borrower) into a bank account (a "Cash Management Account") at one of the
Cash Management Banks.  Agent reserves the right, in its sole discretion, to
require that any amounts received in any Cash Management Account which may
represent amounts that constitute trust funds (i.e., production taxes, severance
taxes, or payroll taxes) or amounts attributable to interests of third Persons
such as overriding royalty interest be segregated by such Cash Management Bank
and held in a separate account or otherwise as directed by Agent.
 

 
-39-

--------------------------------------------------------------------------------

 

(b)           If Agent so requests, each Cash Management Bank shall establish
and maintain Control Agreements with Agent and Borrowers.  Each such Control
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by any
Borrower, as applicable, (ii) the Cash Management Bank has no rights of setoff
or recoupment or any other claim against the applicable Cash Management Account
other than for payment of its service fees and other charges directly related to
the administration of such Cash Management Account and for returned checks or
other items of payment, and (iii) upon the instruction of the Agent (an
"Activation Instruction"), it will forward by daily sweep all amounts in the
applicable Cash Management Account to the Agent's Account.  Agent agrees not to
issue an Activation Instruction with respect to the Cash Management Accounts or
to give instructions to the Cash Management Bank directing the disposition of
funds in a Cash Management Account unless an Event of Default has occurred and
is continuing at such time.
 
6.18           Funding of Capital Expenditures.  Unless Agent otherwise
consents, all Capital Expenditures of the Borrowers shall be funded using
proceeds from Advances and in no event shall Capital Expenditures be funded from
oil and gas production revenues.  Notwithstanding the foregoing, the amount of
each Advance shall be as determined in accordance with Section 2.1, and nothing
in this paragraph shall be deemed to increase the permitted amount of any
Advance.
 
6.19           Long Term Outlook.  Borrowers will cause their management and
advisors (including FTI or any successor advisor acceptable to Agent) to
cooperate with the Lenders in the creation of the Budget as well as longer term
projections of cash flow from operations and required Capital Expenditures (the
"Long Term Outlook").  The purpose of the Long Term Outlook is to assist the
Lenders in determining the long range cash needs of the business and to assess
the financing needs of a potential exit from bankruptcy.  The Long Term Outlook
will take into account the Lenders' assessment of the viability of the various
joint venture projects in which the Borrowers are involved.
 
6.20           Exit Financing.  The Borrowers shall discuss with the Lenders the
terms of potential exit financing to be provided on or after the effectiveness
of any plan of reorganization in the Chapter 11 Cases, and the Borrowers shall
not solicit any such exit financing from anyone other than the Lenders until 30
days after the entry of the Final Bankruptcy Court Order.  The Borrowers shall
provide the Lenders with reasonable details on a regular basis regarding any
discussions with other potential exit financing providers.  If at any time
following the expiration of such 30-day period referenced above, the Borrowers
desire to arrange exit financing with a Person other than the Lenders or an
Affiliate thereof, the Borrowers shall first notify Agent and the Lenders in
writing of such proposed exit financing, which notice shall set forth the
proposed economic and other material terms and conditions of the proposed exit
financing (the "Exit Financing Notice").  The Lenders shall have the right
within 10 Business Days of the receipt of such Exit Financing Notice to accept
the terms of the proposed exit financing.  If the Lenders reject the offer or
fail to accept the offer within such 10 Business Day response period, the
Borrowers shall have the right, for a period of 15 Business Days after receipt
of such rejection or after the end of such period to enter into a binding
agreement in respect of such proposed exit financing on the economic and other
material terms and conditions set forth in the Exit Financing Notice.  If the
proposed exit financing is not subject to a binding agreement within such 15
 

 
-40-

--------------------------------------------------------------------------------

 

Business Day period or the financing transaction is not closed within 30 days
thereafter, the Borrowers may not enter into such proposed exit financing
without again complying in full with the provisions of this Section 6.20.  If
the Lenders elect to accept the offer for such proposed exit financing, the
Borrowers, Agent and the Lenders shall agree on a mutually acceptable closing
date in respect of such proposed exit financing.
 
6.21           Plan of Reorganization.  The Borrowers shall use best efforts to
consult with Agent and the Lenders in connection with the preparation and
formulation of a plan of reorganization (and proposed disclosure statement in
respect thereto) to be filed in respect of the Chapter 11 Cases, and in any
event shall provide Agent and the Lenders a copy of such plan of reorganization
(and proposed disclosure statement in respect thereto) proposed to be filed with
the Bankruptcy Court no later than 10 days prior to the date of such filing.
 
6.22           Restricted Subsidiary.  The Borrowers (i) will cause the
management, business and affairs of each Borrower to be conducted in such a
manner (including, without limitation, by keeping separate books of account,
furnishing separate financial statements of the Restricted Subsidiary to
creditors and potential creditors thereof and by not permitting the personal
property assets, the Real Property and/or any Oil and Gas Properties of any
Borrower to be commingled) so that the Restricted Subsidiary will be treated as
a corporate entity separate and distinct from the Borrowers, (ii) will not
incur, assume, guarantee or be or become liable for any Indebtedness of the
Restricted Subsidiary and (iii) will not permit the Restricted Subsidiary to
hold any Stock in, or any Indebtedness of, any Borrower.
 
6.23           ERISA.  As soon as possible and, in any event, within 10 Business
Days after any Borrower or any ERISA Affiliate knows or has reason to know of
the occurrence of an ERISA Event, deliver to each of the Lenders a certificate
of an Authorized Person setting forth the full details as to such occurrence and
the action, if any, that the applicable Borrower or ERISA Affiliate is required
to take, together with any notices required or proposed to be given or filed by
such Borrower or ERISA Affiliate to or with the PBGC or any other Governmental
Authority, or a Plan participant and any notices received by such Borrower or
ERISA Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto.
 
7.           NEGATIVE COVENANTS.
 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (including providing Letter
of Credit Collateralization with respect to the then existing Letter of Credit
Usage), Borrowers will not (and will not permit the Restricted Subsidiary to) do
any of the following:
 
7.1           Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except with respect to the Borrowers only:
 
(a)           Indebtedness incurred pursuant to this Agreement;
 
(b)           Indebtedness under the Pre-Petition Credit Facilities;
 

 
-41-

--------------------------------------------------------------------------------

 

(c)           Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 7.14;
 
(d)           Indebtedness consisting of gas imbalances or obligations in
respect of take or pay or other prepayments not exceeding the amount specified
in Section 5.15;
 
(e)           Indebtedness in respect of Derivative Contracts permitted under
Section 7.18;
 
(f)           guarantees by the Borrowers in respect of Indebtedness of any
Borrower otherwise permitted hereunder; provided, however, that each such
guarantee shall be subordinated to the Obligations;
 
(g)           Indebtedness of any Borrower owing to any other Borrower permitted
under Section 7.12;
 
(h)           Capital Leases existing as of the Filing Date and purchase money
obligations (including obligations in respect of mortgage, industrial revenue
bond, industrial development bond, and similar financings) existing as of the
Filing Date to finance the purchase, repair or improvement of fixed or capital
assets;
 
(i)           Indebtedness existing as of the Filing Date incurred by any
Borrower under asset disposition agreements providing for indemnification, the
adjustment of the purchase price or similar adjustments;
 
(j)           Indebtedness existing as of the Filing Date in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
 
(k)           Indebtedness consisting of unpaid accounts and trade payables not
to exceed $80,000,000;
 
(l)           Indebtedness existing as of the Filing Date consisting of the
financing of insurance premiums; and
 
(m)           Indebtedness in respect of Permitted Letters of Credit.
 
7.2           Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for the following with respect to the Borrowers only ("Permitted Liens"):
 
(a)           any Lien on Property of any Borrower as set forth in Schedule 7.2
and any modifications, replacements, renewals or extensions thereof; provided,
however, that the Lien does not extend to any additional Property other than (A)
after-acquired Property that is affixed or incorporated into the Property
covered by such Lien and (B) proceeds and products thereof;
 
(b)           any Lien created under any Loan Document;
 

 
-42-

--------------------------------------------------------------------------------

 

(c)           Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non payment thereof is permitted by Section 6.6;
 
(d)           carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which either (i) are for sums not yet
delinquent, or (ii) as to which payment and enforcement is stayed under the
Bankruptcy Code or pursuant to orders of the Bankruptcy Court;
 
(e)           Liens consisting of (i) pledges or deposits required in the
ordinary course of business in connection with workers' compensation,
unemployment insurance and other social security legislation; (ii) pledges and
deposits in the ordinary course of business not exceeding $500,000 in the
aggregate securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to any Borrower; or (iii) obligations in respect of letters of credit
or bank guarantees that have been posted by any Borrower to support the payments
of the items set forth in the foregoing clauses (i) and (ii);
 
(f)           easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not material in amount, are not
incurred to secure Indebtedness, and which do not in any case materially detract
from the value of the Property subject thereto or interfere with the ordinary
conduct of the businesses of any Borrower;
 
(g)           Liens on the Property of any Borrower securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases or statutory obligations, (ii) Contingent Obligations on surety,
performance and appeal bonds, and (iii) other non-delinquent obligations of a
like nature; in each case, incurred in the ordinary course of business;
 
(h)           Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to Deposit Accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such Deposit
Account is not a dedicated cash collateral account and is not subject to
restrictions against access by the applicable Borrower, (ii) the applicable
Borrower maintains (subject to such right of set off) dominion and control over
such account(s), and (iii) such deposit account is not intended by the
applicable Borrower to provide cash collateral to the depository institution;
 
(i)           Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto;
 
(j)           Liens securing the Pre-Petition Credit Facilities;
 
(k)           Liens securing judgments for the payment of money not constituting
an Event of Default;
 

 
-43-

--------------------------------------------------------------------------------

 

(l)           Liens existing as of the Filing Date securing purchase money
Indebtedness and Capital Leases; provided, however, that such Liens do not at
any time encumber any Property other than the Property (including after-acquired
Property) financed by such Indebtedness and the proceeds and the products
thereof and accessions thereto; and provided further, however, that individual
financings of assets provided by one lender may be cross collateralized to other
financings of equipment provided by such lender;
 
(m)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of any Borrower or (B) secure any
Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any Borrower or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(n)           Liens arising from precautionary UCC financing statement filings
regarding leases entered into by any Borrower in the ordinary course of
business;
 
(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any
Borrower in the ordinary course of business not prohibited by this Agreement;
 
(p)           Any adequate protection liens granted by the Bankruptcy Court
Orders; or
 
(q)           Liens consisting of obligations in respect of Permitted Letters of
Credit.
 
7.3           Restrictions on Fundamental Changes.
 
(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock;
 
(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution); or
 
(c)           Suspend or go out of a substantial portion of its or their
business.
 
7.4           Disposition of Assets; Farmouts.
 
(a)           Other than Permitted Dispositions, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any assets,
including any Stock; provided, that the Borrowers will not permit the Restricted
Subsidiary to undertake or be a party to any Permitted Disposition.
 
(b)           Enter into any farmout arrangements except as fully disclosed and
approved by the Required Lenders.
 
7.5           Change of Jurisdiction, Corporate Name or Location.  (a) Change
any Borrower's or the Restricted Subsidiary's jurisdiction of organization
and/or organization and/or
 

 
-44-

--------------------------------------------------------------------------------

 

organizational identification number (if any), (b) change any Borrower's or the
Restricted Subsidiary's corporate name or (c) change any Borrower's or the
Restricted Subsidiary's chief executive office, principal place of business,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral, in any case
without at least thirty (30) days prior written notice to Agent, and provided
that any such new location shall be in the United States.
 
7.6           Nature of Business.  Engage in any business or activity other
than, with respect to the Borrowers only, the Oil and Gas Business.
 
7.7           Material Contracts.  (a) Except for Material Contracts provided to
Agent prior to the execution by the relevant Borrower(s) thereof and for which
expenditures are included in the Budget, enter into any Material Contract that
provides for payment obligations in excess of $1,000,000 without the prior
written consent of Agent, or (b) directly or indirectly amend, supplement or
otherwise modify any material term or condition (pursuant to a waiver granted by
or to such Person or otherwise) or fail to enforce strictly the terms and
conditions of the indemnities and rights furnished to any Borrower pursuant to
any Material Contract, in each case, such that after giving effect thereto such
terms, conditions, indemnities and rights shall be materially less favorable to
the interests of any Borrower or the Lenders with respect thereto.
 
7.8           Sale and Leasebacks.  Directly or indirectly, become liable,
directly or by way of any Guaranty Obligation, with respect to any lease of any
Property (whether real, personal or mixed) whether now owned or hereafter
acquired, (a) which any Borrower has sold or transferred or is to sell or
transfer to any other Person or (b) which any Borrower intends to use for
substantially the same purposes as any other Property which has been or is to be
sold or transferred by any Borrower to any other Person in connection with such
lease.
 
7.9           Restricted Payments.  Directly or indirectly, (a) purchase, redeem
or otherwise acquire for value any Stock, now or hereafter outstanding from its
members, partners or stockholders; or (b) declare or pay any distribution,
dividend or return capital to its members, partners or stockholders (other than
to its members, partners or stockholders that are Borrowers), or make any
distribution of cash or Property to its members, partners or stockholders (other
than members, partners or stockholders that are Borrowers); provided, that any
Borrower may take such actions as are necessary to pay federal withholding taxes
incurred by an employee of such Borrower upon the vesting of restricted Stock
granted to such employee in connection with a Stock incentive plan, and such
actions shall not be deemed to be restricted payments for purposes of this
Section 7.9.
 
7.10           Accounting Methods.  Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of any Borrower or the Restricted Subsidiary.
 
7.11           Investments. Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
Contingent Obligations) for or in connection with any Investment; provided, that
the Borrowers will not permit the Restricted Subsidiary to make or be a party to
any Permitted Investment.
 

 
-45-

--------------------------------------------------------------------------------

 

7.12           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any transaction with any Affiliate of any Borrower or the
Restricted Subsidiary except for, with respect to the Borrowers only:
 
(a)           transactions between the Borrowers, on the one hand, and any
Affiliate of the Borrowers, on the other hand, so long as such transactions (i)
are upon fair and reasonable terms, (ii) have been fully disclosed to the
Lenders and are in the Budget, and (iv) are no less favorable to the Borrowers,
as applicable, than would be obtained in an arm's length transaction with a
non-Affiliate;
 
(b)           the payment of reasonable director, officer and employee
compensation (including bonuses and severance to the extent set forth in the
Budget and approved by order of the Bankruptcy Court) and other reasonable
benefits (including retirement, health, stock option and other benefit plans)
which have been fully disclosed to the Lenders and are in the Budget, and
indemnification arrangements made in the ordinary course of business and
consistent with industry practice and the reimbursement of reasonable
out-of-pocket costs and expenses of directors, officers and employees; and
 
(c)           the transactions between any Borrower and any Affiliates thereof
entered into on or before the Filing Date and as described on Schedule 7.12.
 
7.13           Use of Proceeds; Budget Compliance.  Use the proceeds of the
Advances or any of the Collateral consisting of cash or Cash Equivalents for any
purpose other than (i) to pay fees, costs, and expenses incurred in connection
with this Agreement and the other Loan Documents and (ii) for expenditures
consistent with the Budget (subject to the variances permitted herein) and the
terms and conditions hereof, provided, however, that such Collateral and
proceeds of Advances, in any case not to exceed $35,000 in the aggregate, may be
used by Borrowers to pay professional fees and expenses incurred investigating
the extent, validity and priority of the claims and liens under the Pre-Petition
Credit Facilities, but not to challenge any liens or claims under the
Pre-Petition Credit Facilities.  Except for cumulative calculations in any
measurement period expressly provided for in the definition of Material Budget
Deviation set forth in Appendix A, no unused portion of any line item in the
Budget may be carried forward or carried backward to any prior or subsequent
period in the Budget more than 2 weeks.  The Borrowers will not distribute to,
or otherwise permit the Restricted Subsidiary to use, the proceeds of the
Advances or any of the Collateral consisting of cash or Cash Equivalents for any
purpose.
 
7.14           Contingent Obligations.  Create, incur, assume suffer to exist,
guarantee or otherwise become or remain, directly or indirectly, liable with
respect to any Contingent Obligations, except with respect to the Borrowers
only:
 
(a)           endorsements for collection or deposit in the ordinary course of
business;
 
(b)           Derivative Contracts permitted under Section 7.18 hereof;
 
(c)           obligations under plugging bonds, performance bonds and fidelity
bonds issued for the account of any Borrower, obligations to indemnify or make
whole any surety and similar agreements incurred in the ordinary course of
business;
 
(d)           this Agreement;
 
-46-

--------------------------------------------------------------------------------


 
(e)           Guaranty Obligations permitted under Section 7.1 or obligations in
respect of letters of credit or bank guarantees permitted under Section 7.2(e);
 
(f)           Contingent Obligations consisting of gas imbalances or obligations
in respect of take or pay or other prepayments not to exceed the amount
specified in Section 5.15; and
 
(g)           guarantees of leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business.
 
7.15           Forward Sales.  Directly or indirectly (a) enter into any forward
sales transaction or agreement with respect to physical deliveries of Oil and
Gas outside the ordinary course of business; or (b) sell or convey any
production payment, term overriding interest, net profits interest or any
similar interest.
 
7.16           Oil and Gas Imbalances.  Directly or indirectly enter into any
contracts or agreements which guarantee production of Oil and Gas (other than
Derivative Contracts otherwise permitted under Section 7.18) and shall not
hereafter allow gas imbalances, take-or-pay or other similar arrangement or any
prepayment with respect to their Oil and Gas Properties that would require any
Borrower either to make cash settlements for such production or to deliver Oil
and Gas produced from the Oil and Gas Properties at some future time in any case
without then or thereafter receiving full payment therefor to exceed, during any
monthly period, 2% of the current aggregate monthly gas production for such
monthly period from the Oil and Gas Properties of the Borrowers.
 
7.17           Marketing Activities.  Engage in marketing activities for any Oil
and Gas or enter into any contracts related thereto other than, with respect to
the Borrowers only, (i) contracts for the sale of Oil and Gas scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contracts, (ii) contracts for the sale of Oil and Gas
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contracts associated with
the Oil and Gas Properties of Borrowers that Borrowers have the right to market
pursuant to Hydrocarbon Interests, joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the Oil
and Gas Business and (iii) other contracts for the purchase and/or sale of Oil
and Gas of third parties (A) that have generally offsetting provisions (i.e.,
corresponding pricing mechanics, delivery dates and points and volumes) such
that no "position" is taken and (B) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.
 
7.18           Derivative Contracts.  Directly or indirectly, enter into or in
any manner be liable on any Derivative Contract except, with respect to the
Borrowers only, (a) the Existing Derivative Contracts or (b) Derivative
Contracts entered into pursuant to Section 6.16, and no Borrower shall, amend,
supplement, restate or otherwise modify or extend any such Derivative Contracts
without the prior written consent of Agent.
 

 
-47-

--------------------------------------------------------------------------------

 

7.19           ERISA Plans.  The Borrowers shall not, and shall not permit the
Restricted Subsidiary or any ERISA Affiliate to, incur any obligation to
contribute to any Multiemployer Plan, any Pension Plan or any Plan that provides
retiree medical or retiree life insurance benefits to any Person, other than as
required by the provisions of Sections 601 through 608 of ERISA and Section
4980B of the Code.
 
7.20           No Amendment of Governing Documents. Amend, modify, supplement,
restate or otherwise change their Governing Documents without the prior written
consent of the Agent.
 
7.21           No Impairment of Intercompany Transfers.  From and after the
Final Facility Effective Date, directly or indirectly enter into or become bound
by any agreement, instrument, indenture or other obligation (other than (x) this
Agreement and the other Loan Documents, (y) customary restrictions and
conditions contained in agreements relating to the sale of Property pending such
sale and (z) customary provisions in Leases, Subleases or joint venture
agreements) which could directly or indirectly restrict the ability of any
Borrower to: (a) pay dividends or make other distributions to any Borrower, (b)
redeem its Stock held by any Borrower, (c) repay Indebtedness owing by it to any
Borrower, or (d) transfer any of its Property to any Borrower.
 
7.22           Assumption, Rejection or Modification of Contracts.  Without the
prior consent of the Required Lenders assume or reject any Material Contract
pursuant to Section 365 of the Bankruptcy Code.
 
7.23           Bankruptcy Court Orders; Administrative Priority.
 
(a)           At any time, seek, consent to or suffer to exist any reversal,
modification, amendment, stay or vacation of any of the Bankruptcy Court Orders,
except for modifications and amendments agreed to by Agent and the Required
Lenders;
 
(b)           at any time, suffer to exist a priority for any allowed
administrative expense or unsecured claim against any Borrower (now existing or
hereafter arising of any kind or nature whatsoever), including, without
limitation, any allowed administrative expenses of the kind specified in, or
arising or ordered under, Sections 105, 326, 328, 330, 331, 503(b), 507(a),
 
507(b), 546(c) 726 and 1114 of the Bankruptcy Code, equal or superior to the
priority of Agent and the Lenders in respect of the Obligations, except for the
Carve-Out Expenses; and
 
(c)           at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Lien in favor of Agent and the Lenders in
respect of the Collateral, except for Permitted Priority Liens.
 
7.24           Limitation on Repayments of Pre-Petition Obligations. .  Except
as otherwise permitted pursuant to the Bankruptcy Court Orders or as set forth
in the Budget, (a) make any payment or prepayment on or redemption or
acquisition for value (including, without limitation, by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due) of any Pre-Petition Obligations of any Borrower, (b) pay any
interest on any Pre-Petition Obligations of any Borrower (whether in cash, in
kind securities or otherwise), or (c) make any payment or create or permit any
Lien pursuant to Section 361 of the Bankruptcy Code (or pursuant to any other
provision of the Bankruptcy Code authorizing
 

 
-48-

--------------------------------------------------------------------------------

 

adequate protection), or apply to the Bankruptcy Court for the authority to do
any of the foregoing; provided, that Borrowers may make payments for
administrative expenses that are allowed and payable under Sections 330 and 331
of the Bankruptcy Code subject to the limitations set forth in Section 3.1(c),
and may make payments permitted by the "first day" orders and orders approving
the assumption of executory contracts and unexpired leases, in each case as
approved by Agent.
 
7.25           Prosecution of Claims Against Agent or Lenders.  Use proceeds of
the Collateral or proceeds of the Advances hereunder to pay for prosecution of
claims against Agent or Lenders.
 
8.           EVENTS OF DEFAULT.
 
8.1           Events or Circumstances Constituting an Event of Default.  Any one
or more of the following events shall constitute an event of default (each, an
"Event of Default") under this Agreement:
 
(a)           The Borrowers fail to pay any portion of the principal of the
Obligations when and as required to be paid herein (including when declared to
be due and payable in accordance with the terms hereof);
 
(b)           The Borrowers fail to pay, when and as required to be paid herein,
any interest, any other payments for fees, expenses, or other amounts payable
hereunder or under any other Loan Document (but excluding payments described in
paragraph (a) above) within 3 Business Days after the same becomes due and
payable;
 
(c)           If any Borrower:
 
(i)           fails to perform or observe any covenant or other agreement
contained in any of Sections 6.2, 6.3, 6.9, 6.10, 6.12, 6.13, 6.16, 6.17, 6.18,
6.21 and Section 7 of this Agreement;
 
(ii)           fails to perform or observe any covenant in Section 6 of this
Agreement (other than those described in clause (i) above) and such failure
continues for a period of 15 days after the earlier of (i) the date on which
such failure shall first become known to any officer of any Borrower or (ii)
written notice thereof is given to Administrative Borrower by Agent; or
 
(iii)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by Agent;
 
(d)           If any Borrower's assets is attached, seized, subjected to a writ
or distress warrant, or is levied upon, and the same is not stayed by the
Bankruptcy Court (whether pursuant to Section 362 of the Bankruptcy Code or
otherwise);
 

 
-49-

--------------------------------------------------------------------------------

 

(e)           A Material Budget Deviation shall have occurred;
 
(f)           One or more non-interlocutory judgments, non-interlocutory orders,
decrees or arbitration awards is entered against any Borrower involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance as to which the insurer has not denied coverage) as to any single or
related series of transactions, incidents or conditions, of $500,000 or more,
and the same shall not be stayed by the Bankruptcy Court (whether pursuant to
Section 362 of the Bankruptcy Code or otherwise);
 
(g)           If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;
 
(h)           If any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower, or a proceeding shall be commenced
by any Borrower, or by any Governmental Authority having jurisdiction over any
Borrower, seeking to establish the invalidity or unenforceability thereof, or
any Borrower shall deny that it has any liability or obligation purported to be
created under any Loan Document;
 
(i)           Either (i) any "accumulated funding deficiency" (as defined in
Section 412(a) of the IRC) in excess of $500,000 exists with respect to any
ERISA Plan, whether or not waived by the Secretary of the Treasury or its
delegate,  (ii) the Borrowers or any ERISA
 
Affiliate institutes steps to terminate any ERISA Plan and the then current
value of such ERISA Plan's benefit liabilities exceeds the then current value of
such ERISA Plan's assets available for the payment of such benefit liabilities
by more than $500,000 or (iii) an ERISA Event has occurred that, in the opinion
of the Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
in an aggregate amount exceeding $500,000 for all periods;
 
(j)           Any event or events shall have occurred since the Filing Date
which have resulted in a  Material Adverse Effect;
 
(k)           The Interim Bankruptcy Court Order or the Final Bankruptcy Order
shall have been stayed, amended, modified, reversed or vacated without the
consent of the Required Lenders;
 
(l)           The Borrowers shall propose any plan of reorganization in the
Chapter 11 Cases, other than a plan which either (i) provides for the payment in
full in cash on the effective date of all Obligations or (ii) is acceptable to
the Lenders in their sole and absolute discretion, or an order shall be entered
by the Bankruptcy Court confirming a plan of reorganization in any of the
Chapter 11 Cases which does not (x) contain a provision for termination of the
Commitment and payment in full in cash of all Obligations on or before the
effective date of such plan or plans
 

 
-50-

--------------------------------------------------------------------------------

 

upon entry thereof and (y) provide for the continuation of the Liens and
security interests and priorities granted to Agent (for the benefit of the
Lenders) until such plan effective date;
 
(m)           Without the Lenders' consent, the Board of Directors of any
Borrower authorizes (or the Borrowers shall file a motion seeking approval of,
or bidding procedures in respect of) the sale of all or substantially all of the
assets of such Borrower, either pursuant to Section 363 of the Bankruptcy Code
or otherwise;
 
(n)           Without the Required Lenders' prior written consent, the payment
by any Borrower, or application by any Borrower for authority to pay, any
Pre-Petition Obligation not expressly authorized by the Budget;
 
(o)           The allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Agent, any Lender or against any agent
or lender in connection with the Pre-Petition Credit Facilities;
 
(p)           An order with respect to any of the Chapter 11 Cases shall be
entered by the Bankruptcy Court appointing, or any Borrower shall file an
application for an order with respect to any Chapter 11 Case seeking the
appointment of, (i) a trustee under Section 1104 of the Bankruptcy Code, or (ii)
an examiner with enlarged powers relating to the operation of the business
(powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) under Section 1106(b) of the Bankruptcy Code;
 
(q)           An order with respect to any of the Chapter 11 Cases shall be
entered by the Bankruptcy Court converting such Chapter 11 Case to a case under
Chapter 7 of the Bankruptcy Code;
 
(r)           Any Borrower shall file a motion or other pleading seeking the
dismissal of its Chapter 11 Case under Section 1112 of the Bankruptcy Code or
otherwise or an order shall be entered by the Bankruptcy Court dismissing any of
the Chapter 11 Cases, in each case, which does not contain a provision for
termination of the Commitment and the payment in full in cash of all Obligations
upon entry thereof;
 
(s)           An order with respect to any of the Chapter 11 Cases shall be
entered by the Bankruptcy Court without the express prior written consent of
Agent and the Lenders, (i) to revoke, reverse, stay, modify, supplement or amend
any of the Bankruptcy Court Orders, (ii) to permit any administrative expense or
any claim (now existing or hereafter arising, of any kind or nature whatsoever)
to have administrative priority as to the Borrowers equal or superior to the
priority of Agent and the Lenders in respect of the Obligations, except for the
Carve-Out Expenses, or (iii) to grant or permit the grant of a Lien on the
Collateral other than a Permitted Lien;
 
(t)           Subject to any exceptions permitted by the Bankruptcy Court
Orders, the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any
creditor to execute upon or enforce a Lien on any Collateral unless the Agent
consents to the entry of such order;
 

 
-51-

--------------------------------------------------------------------------------

 

(u)           An application for any of the orders described in Sections 8.1 (p)
through 8.1(t) above shall be made by a Person and such application is not
contested by Borrowers in good faith and the relief requested is granted in an
order that is not stayed pending appeal
 
(v)           (i) any Borrower shall attempt to invalidate, reduce or otherwise
impair the Liens or security interests of Agent or the Lenders, claims or rights
against such Person or to subject any Collateral to assessment pursuant to
Section 506(c) of the Bankruptcy Code, (ii) any of Agent's Liens or security
interests created by this Agreement, any other Loan Document or the Bankruptcy
Court Orders shall, for any reason, cease to be valid or (iii) any action is
commenced by any Borrower which contests the validity, perfection or
enforceability of any of the Agent's Liens and security interests of Agent or
the Lenders created by the Bankruptcy Court Orders, this Agreement, or any other
Loan Document;
 
(w)           The Bankruptcy Court Orders shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
thereof or hereof, first priority Lien in favor of Agent and the Lenders on any
Collateral purported to be covered thereby; or
 
(x)           If at any time any Borrower (i) is subject to a material
Environmental Action or (ii) incurs any material Environmental Liability, in any
case in connection with Former Real Property.
 
9.           THE LENDER GROUP'S RIGHTS AND REMEDIES.
 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, at the request of the Required Lenders, the
Agent shall, notwithstanding the provisions of Section 362 of the
 
Bankruptcy Code, without any application, motion, notice to, hearing before, or
order from the Bankruptcy Court (except as may be expressly required by the
Bankruptcy Court Orders) and without notice or demand upon Borrowers (except as
expressly set forth below):
 
(a)           Upon notice to Administrative Borrower, declare all or any portion
of the Obligations, whether evidenced by this Agreement, by any of the other
Loan Documents, or otherwise, immediately due and payable;
 
(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;
 
(c)           Foreclose any or all of the Liens on all of the Collateral and
sell the Real Property Collateral or Oil and Gas Properties or cause the Real
Property Collateral or Oil and Gas Properties to be sold in accordance with
applicable law and the Bankruptcy Court Orders, and exercise any and all other
rights or remedies available to Agent, on behalf of the Lender Group, under any
of the Loan Documents, at law or in equity with respect to the Collateral;
 
(d)           Terminate this Agreement and any of the other Loan Documents  as
to any future liability or obligation of the Lender Group, but without affecting
any of Agent's Liens in the Collateral and without affecting the Obligations;
and
 

 
-52-

--------------------------------------------------------------------------------

 

(e)           The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document or pursuant
to the Bankruptcy Court Orders.
 
9.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
10.           TAXES AND EXPENSES.
 
If any Borrower fails (or fails to cause the Restricted Subsidiary) to pay any
monies (whether Taxes, assessments, insurance premiums, or, in the case of
leased properties or assets, rents or other amounts payable under such leases)
due to third Persons, or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then, Agent, in its sole discretion and without prior notice to any Borrower,
may do any or all of the following: (a) make payment of the same or any part
thereof, (b) set up such reserves against the Maximum Facility Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.7 hereof,
obtain and maintain insurance policies of the type described in Section 6.7 and
take any action with respect to such policies as Agent deems prudent.  Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement.  Agent need not inquire as to, or contest the validity of,
any such expense, Tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.
 
11.           WAIVERS; INDEMNIFICATION.
 
11.1           Demand; Protest; etc.  Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any such Borrower may in any way be liable.
 
11.2           The Lender Group's Liability for Collateral.  Each Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Borrowers.
 

 
-53-

--------------------------------------------------------------------------------

 

11.3           Indemnification; Expenses.  Each Borrower shall pay, reimburse,
indemnify, defend, and hold Agent-Related Persons, and the Lender-Related
Persons, (each, an "Indemnified Person") harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the negotiation, execution, delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Borrowers'
compliance with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or Release of Hazardous
Materials, any Environmental Actions, any Environmental Liabilities or any
Response Actions related in any way to any assets or properties of any Borrower
(each and all of the foregoing, the "Indemnified Liabilities").  The foregoing
to the contrary notwithstanding, Borrowers shall have no obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.  This provision shall survive the termination of this Agreement and the
repayment of the Obligations.  If any Indemnified Person makes any payment to
any other Indemnified Person with respect to an Indemnified Liability as to
which Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  EXCEPT AS
PROVIDED ABOVE IN THIS SECTION 11.3, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
12.           NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or by facsimile transmission to the
Administrative Borrower or Agent, as the case may be, at its address set forth
below:
 

 
-54-

--------------------------------------------------------------------------------

 
 
If to Administrative Borrower:
TXCO Resources Inc.
 
777 Sonterra Blvd., Suite 350
 
San Antonio, Texas  78258
 
Attention: Chief Executive Officer
 
Fax No. (210) 496-3232
   
with a copy to:
Fulbright & Jaworski L.L.P.
 
2200 Ross Avenue, Suite 2800
 
Dallas, Texas  75201
 
Attention: Courtney S. Marcus
 
Fax No. (214) 855-8200
   
If to Agent:
BD Funding I, LLC
 
2100 McKinney Avenue, 16th Floor
 
Dallas, Texas  75201
 
Attention: Carlson Bank Debt Team
 
Fax No.  (214) 242-4599
       
with a copy to:
Vinson & Elkins L.L.P.
 
666 Fifth Avenue
 
New York, New York  10103
 
Attention: Steven Abramowitz
 
Fax No.  (917) 849-5381
   
and:
Vinson & Elkins L.L.P.
 
2001 Ross Avenue, Suite 3700
 
Dallas, Texas  75201
 
Attention: Christopher M. Dawe
 
Fax No.  (214) 999-7837
   
If to Lenders:
To the addresses set forth on the signature pages under each Lender's name,



provided, that the relevant Person delivering any notices or demands relating to
or arising out of a Default or Event of Default under this Agreement or any
other Loan Document shall in each case provide a copy thereof to counsel for the
official committee of unsecured creditors in the Chapter 11 Cases (Gardere Wynne
Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas  75201, Attention:
Stephen A. McCartin, Fax No. (214) 999-3945).


Agent, any Lender and Borrowers may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party.  All notices or demands sent in accordance with this Section
12, other than notices by Agent in connection with enforcement rights against
the Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the
 

 
-55-

--------------------------------------------------------------------------------

 

Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
facsimile transmission or any other method set forth above.
 
13.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE AND
EXCEPT AS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT.
 
(b)           IF THE BANKRUPTCY COURT ABSTAINS FROM HEARING OR REFUSES TO
EXERCISE JURISDICTION OVER ANY OF THE FOLLOWING, THE PARTIES AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  BORROWERS AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
 
(c)           BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWERS AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
-56-

--------------------------------------------------------------------------------


 
14.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
 
14.1           Assignments and Participations.
 
(a)           Any Lender may at any time assign and delegate to one or more
Assignees all or any portion of the Obligations, the Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents.  Each such assignment shall be subject to the following
conditions:  (1) except in the case of an assignment to an existing Lender from
an assigning Lender or an assignment of the entire remaining amount of the
assigning Lender's Obligations or Commitment, the amount of Obligations or
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent) shall not be less than $500,000 unless the Agent
otherwise consents; (2) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement; and (3) the parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
fee of $3,500.
 
(b)           From and after the date that Agent notifies the assigning Lender
that it has received an executed Assignment and Acceptance and, if applicable,
payment of the required processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 11.3 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation among Borrowers, the assigning Lender,
and the Assignee; provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement.
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to
 

 
-57-

--------------------------------------------------------------------------------

 

make its own credit decisions in taking or not taking action under this
Agreement, (v) such Assignee appoints and authorizes Agent to take such actions
and to exercise such powers under this Agreement as are delegated to Agent, by
the terms hereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
 
(d)           Immediately upon Agent's receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 14.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
 
(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a "Lender" for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of any Borrower, the Collateral, or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by the Lenders
 

 
-58-

--------------------------------------------------------------------------------

 

among themselves.  The provisions of this Section 14.1(e) are solely for the
benefit of the Lender Group, and the Borrowers shall not have any rights as
third party beneficiaries of any such provisions.
 
(f)           In connection with any such assignment or participation or
proposed assignment or participation, a Lender may disclose all documents and
information which it now or hereafter may have relating to the Borrowers and
their respective businesses.
 
(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24 to secure obligations of such Lender, and
such Federal Reserve Bank may enforce such pledge or security interest in any
manner permitted under applicable law; provided, that the creation of such a
security interest or pledge shall not release a Lender from any of its
obligations hereunder.
 
14.2           Successors.  This Agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Required Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio.  A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
under the other Loan Documents pursuant to Section 14.1 hereof.
 
15.           AMENDMENTS; WAIVERS.
 
15.1           Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by Agent, the Required Lenders and the Borrowers and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby, do any of the following:
 
(a)           increase or extend any Commitment of any Lender;
 
(b)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (it being understood that the waiver
of an Event of Default or a mandatory prepayment shall not constitute a
postponement or delay of any payment on a fixed date);
 
(c)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5(b) (which waiver shall be effective with the
written consent of the Required Lenders));
 
(d)           change the Pro Rata Share that is required to take any action
hereunder;
 

 
-59-

--------------------------------------------------------------------------------

 

(e)           amend or modify this Section or any provision of this Agreement
expressly providing for consent or other action by all Lenders;
 
(f)           other than as permitted by Section 16.11, release Agent's Lien in
and to any of the Collateral;
 
(g)           change the definition of "Required Lenders" or "Pro Rata Share";
 
(h)           contractually subordinate any of Agent's Liens or modify, waive or
subordinate the super priority claim status of the Obligations (except as
permitted in this Agreement and the Loan Documents); and
 
(i)           other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrowers from any obligation for the payment of money.
 
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Issuing Lender, as applicable, affect
the rights or duties of Agent or Issuing Lender as applicable, under this
Agreement or any other Loan Document.  The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.
 
15.2           No Waivers; Cumulative Remedies.  No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent's and each Lender's rights thereafter to require strict
performance by Borrowers of any provision of this Agreement.  Agent's and each
Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
 
16.           AGENT; THE LENDER GROUP.
 
16.1           Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints Agent as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  Agent
agrees to act as such on the express conditions contained in this Section
16.  The provisions of this Section 16 are solely for the benefit of Agent and
the Lenders, and the Borrowers shall have no rights as a third party beneficiary
of any of such provisions contained herein except under Sections 16.9 and
16.11.  Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those
 

 
-60-

--------------------------------------------------------------------------------

 

expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word "Agent" is for
convenience only, that Agent is merely the representative of the Lenders, and
only has the contractual duties set forth herein.  Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect:  (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of the Borrowers, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) receive, apply, and distribute the Collections of the Borrowers as provided
in the Loan Documents, (d) open and maintain such bank accounts and cash
management arrangements as Agent deems necessary and appropriate in accordance
with the Loan Documents for the foregoing purposes with respect to the
Collateral and the Collections of the Borrowers, (e) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to the Borrowers, the Obligations, the Collateral, the Collections of the
Borrowers, or otherwise related to any of same as provided in the Loan
Documents, and (f) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
 
16.2           Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
16.3           Liability of Agent.  None of Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or its Subsidiaries
or any other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of the Borrowers.
 

 
-61-

--------------------------------------------------------------------------------

 

16.4           Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or other electronic method of
transmission or other document, statement or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers or counsel to any Lender), independent accountants and other
experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Required
Lenders or the Lenders, as the case may be, as it deems appropriate and until
such instructions are received, Agent shall act, or refrain from acting, as it
deems advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.  For purposes of determining compliance with the conditions specified
in Section 4, each Lender that has funded its Pro Rata Share of the initial
Advance or any subsequent Advance, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender as a condition precedent
to such initial Advance or any subsequent Advance, as applicable.
 
16.5           Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default".  Agent promptly
will notify the Lenders of its receipt of any such notice.  If any Lender
obtains actual knowledge of any Event of Default, such Lender promptly shall
notify the other Lenders and Agent of such Event of Default.  Each Lender shall
be solely responsible for giving any notices to its Participants, if
any.  Subject to Section 16.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
 
16.6           Credit Decision.  Each Lender acknowledges that none of
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of the
Borrowers or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender.  Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrowers and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to
Borrowers.  Each Lender also represents that it will, independently and without
reliance upon
 

 
-62-

--------------------------------------------------------------------------------

 

any Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, Property, financial
and other condition and creditworthiness of the Borrowers and any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers or any other
Person party to a Loan Document that may come into the possession of any of
Agent-Related Persons.
 
16.7           Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not any Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of the Borrowers received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses by any Borrower, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender's Pro Rata Share thereof.  Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand Agent-Related Persons (to the extent not reimbursed by or
on behalf of the Borrowers and without limiting the obligation of the Borrowers
to do so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR
BE CAUSED BY THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE
OF SUCH AGENT-RELATED PERSONS; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct (as determined by a final judgment of a court of competent
jurisdiction) nor shall any non-Defaulting Lender be liable for the obligations
of any Defaulting Lender in failing to make an Advance or other extension of
credit hereunder.  Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender's Pro Rata Share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of the
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
 
16.8           Agent in Individual Capacity.  Agent and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally
 

 
-63-

--------------------------------------------------------------------------------

 

engage in any kind of banking, trust, financial advisory, underwriting, or other
business with the Borrowers and their Affiliates and any other Person party to
any Loan Documents as though Agent were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
Agent or its Affiliates may receive information regarding the Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of the Borrowers or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms "Lender" and "Lenders" include Agent in its
individual capacity.
 
16.9           Successor Agent.  Agent may resign as Agent upon 30 days prior
notice to the Lenders (unless such notice is waived by the Required
Lenders).  If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders; provided, that if such successor
Agent is not a Lender or an Affiliate of any of the Lenders, the appointment of
such successor Agent shall, so long as no Default or Event of Default has
occurred and is continuing, be subject to the consent of the Administrative
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed).  If no successor Agent is appointed prior to the effective date of the
resignation or removal of Agent, Agent may appoint, after consulting with the
Lenders, a successor Agent.  At any time, Agent may be removed upon prior notice
from the Required Lenders to Agent and the other Lenders. If Agent has been
removed by the Required Lenders, Required Lenders may agree in writing to
replace Agent with a successor Agent from among the Lenders or such other Person
as the Required Lenders may designate.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
"Agent" shall mean such successor Agent and the retiring Agent's appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent's
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Required Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.
 
16.10                      Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with the Borrowers and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality
 

 
-64-

--------------------------------------------------------------------------------

 

obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
 
16.11                      Collateral Matters.
 
(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting Property being sold or disposed in
accordance with this Agreement or (iii) constituting Property leased to the
Borrowers under a lease that has expired or terminated in a transaction
permitted hereunder.
 
(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by any Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority.
 
16.12                      Sharing of Payments.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any Advances resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Pro
Rata Share of the Advances and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Advances of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with their Pro Rata Shares;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in the
Advances to any assignee or participant (other than to the Borrowers or any
Affiliate thereof (as to which the provisions of this paragraph shall
apply)).  The Borrowers consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
 
16.13                      Agency for Perfection.  Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting Agent's Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected only by
possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent's request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent's instructions.
 
16.14                      Payments by Agent to the Lenders.  All payments to be
made by Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such
 

 
-65-

--------------------------------------------------------------------------------

 

wire transfer instructions as each party may designate for itself by written
notice to Agent.  Concurrently with each such payment, Agent shall identify
whether such payment (or any portion thereof) represents principal, premium,
fees, or interest of the Obligations.
 
16.15                      Concerning the Collateral and Related Loan
Documents.  Each member of the Lender Group authorizes and directs Agent to
enter into this Agreement and the other Loan Documents.  Each member of the
Lender Group agrees that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.
 
16.16                      Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as expressly provided in Section 16.7, no member of the Lender
Group shall have any liability for the acts of any other member of the Lender
Group.  No Lender shall be responsible to any Borrower or any other Person for
any failure by any other Lender to fulfill its obligations to make credit
available hereunder, nor to advance for it or on its behalf in connection with
its Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.
 
17.           WITHHOLDING TAXES.
 
(a)           All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes
and Other Taxes, and in the event any deduction or withholding of Indemnified
Taxes and Other Taxes is required by applicable law, each Borrower agrees to pay
the full amount of such Indemnified Taxes and Other Taxes and such
additional amounts as may be necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 17(a)) the Agent and/or each Lender,
as the case may be, receives an amount equal to the sum it would have received
had no deductions or withholdings been made.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by a Borrower to a Governmental
Authority, such Borrower shall deliver to Agent the original (or a certified
copy) of a receipt issued by such Governmental Authority evidencing such
payment.
 
(b)           The Borrowers shall indemnify the Agent and each Lender within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including
 

 
-66-

--------------------------------------------------------------------------------

 

Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
 
(c)           If a Lender is entitled to claim an exemption or reduction from
United States withholding tax or backup withholding tax, such Lender agrees with
and in favor of Agent and any Borrower, to deliver to Agent for delivery to the
Borrowers:
 
(i)           if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower;
 
(ii)           if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower;
 
(iii)           if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower; or
 
(iv)           such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Borrower.
 
Each Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.  In addition, each such Lender agrees that it will
deliver, upon Administrative Borrower's written request, updated versions of the
foregoing documents whenever they have become obsolete or inaccurate in any
material respect, together with such other forms or documents as may be required
in order to confirm or establish the entitlement of such Lender to continued
exemption from or reduction of withholding tax, but only if, and to the extent
that, such Lender is eligible for such exemption or reduction.
 

 
-67-

--------------------------------------------------------------------------------

 

(d)           If any Lender is entitled to claim an exemption from, or reduction
of, withholding tax and such Lender sells, assigns, or otherwise transfers all
or part of the Obligations of Borrowers to such Lender, such Lender agrees to
notify Agent and Administrative Borrower of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender.  To
the extent of such percentage amount, Agent and Borrowers will treat such
Lender's documentation provided pursuant to Section 17(c) as no longer
valid.  With respect to such percentage amount, Lender shall provide new
documentation, pursuant to Section 17(c), if applicable.
 
(e)           If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (c)
of this Section 17 are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
 
(f)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 17, together with all costs and expenses (including attorneys
fees and expenses).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
 
(g)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower paid
additional amounts pursuant to this Section 17, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 17 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided, that upon request of Agent or such Lender,
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) shall be repaid to Agent
or such Lender by such Borrower in the event that Agent or such Lender is
required to repay such refund to such Governmental Authority.  This section
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to any Borrower or any other Person.
 

 
-68-

--------------------------------------------------------------------------------

 

18.           GENERAL PROVISIONS.
 
18.1           Section Headings.  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
 
18.2           Interpretation.   Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrowers,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
18.3           Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
18.4           Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
the then-matured (whether by reason of acceleration or otherwise) portion of any
and all of the Obligations of the Borrowers now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement.  The rights of each Lender under this
paragraph are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.
 
18.5           Lender-Creditor Relationship.  The relationship between the
Lenders and Agent, on the one hand, and Borrowers, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to the Borrowers arising out
of or in connection with, and there is no agency or joint venture relationship
between the members of the Lender Group, on the one hand, and the Borrowers, on
the other hand, by virtue of any Loan Document or any transaction contemplated
therein.
 
18.6           Counterparts; Electronic Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
facsimile transmission or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by facsimile transmission
or electronic mail also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.
 
18.7           Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or the transfer to the Lender Group
of any property should for any
 

 
-69-

--------------------------------------------------------------------------------

 

reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys fees of the Lender Group
related thereto, the liability of Borrowers automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
 
18.8           Lender Group Expenses.  Subject to the terms of the Bankruptcy
Court Orders, without prior application to, or approval by, the Bankruptcy
Court, the Lender Group Expenses shall be due and payable within 10 days after
receipt of an invoice from Agent setting forth in reasonable detail the Lender
Group Expenses for which payment is being demanded.  Each Borrower agrees,
subject to the terms of the Bankruptcy Court Orders, to pay any and all Lender
Group Expenses as set forth above and agrees that its respective obligations
contained in this Section 18.8 shall survive payment or satisfaction in full of
all other Obligations.
 
18.9           USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) hereby notifies the Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with said Act.
 
18.10                      Integration.  This Agreement, together with the other
Loan Documents, reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, before the date hereof.
 
18.11                      Parties Including Trustees; Bankruptcy Court
Proceedings .  This Agreement, the other Loan Documents, and all Liens created
hereby or pursuant hereto or to any other Loan Document shall be binding upon
each Borrower, the estate of each Borrower, and any trustee or successor in
interest of any Borrower in any Chapter 11 Case or any subsequent case commenced
under Chapter 7 of the Bankruptcy Code or any other bankruptcy or insolvency
laws, and shall not be subject to Section 365 of the Bankruptcy Code.  This
Agreement and the other Loan Documents shall be binding upon, and inure to the
benefit of, the successors of Agent and the Lenders and their respective
assigns, transferees and endorsees.  The Agent's Liens created by this Agreement
and the other Loan Documents shall be and remain valid and perfected in the
event of the substantive consolidation or conversion of any Chapter 11 Case or
any other bankruptcy case of any Borrower to a case under Chapter 7 of the
Bankruptcy Code, or in the event of dismissal of any Chapter 11 Case or the
release of any Collateral from the jurisdiction of the Bankruptcy Court for any
reason, without the necessity that Agent or any of the Lenders file financing
statements or otherwise perfect its security interests or Liens under applicable
law.
 

 
-70-

--------------------------------------------------------------------------------

 

18.12                      Priority of Terms.  To the extent of any conflict
between or among (i) the express terms or provisions of any of the Loan
Documents (excluding the Bankruptcy Court Orders), on the one hand, and (ii) the
terms and provisions of the Bankruptcy Court Orders, on the other hand, the
terms and provisions of the Bankruptcy Court Orders shall govern, and
notwithstanding anything else to the apparent contrary herein or in any other
Loan Document (excluding the Bankruptcy Court Orders), no Default or Event of
Default shall arise hereunder if a Borrower is unable to perform or observe any
term or provision hereof because such action would otherwise violate a term or
provision of the Bankruptcy Court Orders.
 
[Signature pages follow.]
 


 

 
-71-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 

 
TXCO RESOURCES INC., a Delaware corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
TXCO ENERGY CORP., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
TEXAS TAR SANDS INC., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
OUTPUT ACQUISITION CORP., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
OPEX ENERGY, LLC, a Texas limited liability company, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
CHARRO ENERGY, INC., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
   


 
 

--------------------------------------------------------------------------------

 




 
TXCO DRILLING CORP., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
EAGLE PASS WELL SERVICE, L.L.C., a Texas limited liability company, as a
Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
PPL OPERATING INC., a Texas corporation, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
MAVERICK GAS MARKETING, LTD., a Texas limited partnership, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
     
MAVERICK-DIMMIT PIPELINE, LTD., a Texas limited partnership, as a Borrower
     
By:  /s/ James E. Sigmon
 
Name: James E. Sigmon
 
Title: Chief Executive Officer
   







[Signature page of Agent and Lenders follows.]

 
 

--------------------------------------------------------------------------------

 



Address:
2100 McKinney Avenue, 16th Floor
Dallas, Texas  75201
Attention: Carlson Bank Debt Team
Fax No.  (214) 242-4599
BD FUNDING I, LLC, as Agent and as a Lender
 
By:           Carlson Capital, L.P., its Manager
 
By:           Asgard Investment Corp., its GeneralPartner
 
 
By: /s/ Clint Carlson
Name: Clint D. Carlson
Title: President
 
Address:
222 Berkley Street, 12th Floor
Boston, Massachusetts  02116
Attn:  Kyle O'Neill
Fax No. (617) 488-1688
REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., as a Lender
 
 
By:/s/ R. T. Miller
Name: Richard T. Miller
Title:Authorized Signatory
 
 
Addresses:
383 Main Avenue, 6th Floor
Norwalk, Connecticut  06851
Attn: Patrick Flynn
Fax No.  (203) 840-3329
 
505 Fifth Avenue
New York, New York  10017
Attn: Frederick A. Avila
Fax No.  (212) 771-9520
 
CIT BANK, as a Lender
 
By:           The CIT Group/EquipmentFinancing, Inc., as attorney-in-fact
 
 
By: /s/ P.E. Flynn
Name:P.E. Flynn
Title:Managing Director
 
 
Address:
2100 McKinney Avenue, 16th Floor
Dallas, Texas  75201
Attention: Carlson Bank Debt Team
Fax No.  (214) 242-4599
LTD/DLT LONGHORN CORP., as a Lender
 
 
By: /s/ Clint Carlson
Name: Clint D. Carlson
Title: President
 
 



 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 
1.
DEFINITIONS AND CONSTRUCTION
1
1.1
Definitions
1
1.2
Accounting Terms
1
1.3
Code
2
1.4
Construction
2
1.5
Schedules, Appendices and Exhibits
2
2.
LOAN AND TERMS OF PAYMENT.
2
2.1
Advances.
2
2.2
Interim Period DIP Note
3
2.3
Borrowing Procedures.
3
2.4
Payments of Principal.
4
2.5
Interest Rate.
6
2.6
Payment of Interest, Origination Amount and Fees
8
2.7
Crediting Payments
8
2.8
Designated Account
8
2.9
Maintenance of Loan Account
9
2.10
Origination Amount
9
2.11
Fees
9
2.12
Letters of Credit.
10
2.13
LIBO Rate Provisions
13
2.14
Capital Requirements
14
2.15
Administrative Borrower as Agent for Borrowers
15
2.16
Joint and Several Liability of Borrowers.
15
2.17
Lender's Failure to Fund Advances
18
3.
SECURITY AND ADMINISTRATIVE PRIORITY.
19
3.1
Collateral; Grant of Lien and Security Interest
19
3.2
Administrative Priority
20
3.3
Grants, Rights and Remedies
20
3.4
No Filings Required
20
3.5
Survival
21
4.
CONDITIONS; TERM OF AGREEMENT.
21
4.1
Conditions Precedent to Final Facility Effectiveness
21
4.2
Conditions Precedent to all Extensions of Credit
23
4.3
Effect of Termination
23
4.4
Early Termination by Borrowers
24
5.
REPRESENTATIONS AND WARRANTIES.
24
5.1
Due Organization and Qualification; Subsidiaries
24
5.2
Due Authorization; No Conflict.
25
5.3
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number
26




 
-i-

--------------------------------------------------------------------------------

 



5.4
Title to Property (Other than Oil and Gas Properties)
26
5.5
Litigation
26
5.6
Financial Information
27
5.7
Employee Benefits
27
5.8
Environmental Condition
28
5.9
Intellectual Property
29
5.10
Compliance with Laws.
29
5.11
Labor Matters
30
5.12
Material Contracts
30
5.13
Insurance
30
5.14
Taxes
31
5.15
Gas Imbalances
31
5.16
Derivative Contracts
31
5.17
Oil and Gas Properties.
31
5.18
Midstream Contracts
32
5.19
Seismic Licenses
32
5.20
Long Term Fixed Rate Contracts
32
5.21
Fraudulent Transfer
33
5.22
Complete Disclosure
33
5.23
Margin Stock
33
5.24
No Default or Event of Default
33
5.25
Good Faith
33
5.26
Restricted Subsidiary
34
5.27
Government Regulation
34
5.28
Foreign Assets Control  Regulations, Etc.
34
5.29
Administrative Priority; Lien Priority
34
6.
AFFIRMATIVE COVENANTS.
35
6.1
Accounting System
35
6.2
Collateral Reporting
35
6.3
Financial Statements, Reports, Certificates
35
6.4
Advisor; Access to Information; Inspection
35
6.5
Maintenance of Properties
35
6.6
Taxes
36
6.7
Insurance
36
6.8
Compliance with Laws
36
6.9
Notices
36
6.10
Existence
37
6.11
Environmental.
37
6.12
Disclosure Updates
38
6.13
Formation of Subsidiaries
38
6.14
Further Assurances
38
6.15
Title Information
39
6.16
Derivative Contracts
39
6.17
Cash Management Arrangements
39




 
-ii-

--------------------------------------------------------------------------------

 



6.18
Funding of Capital Expenditures
40
6.19
Long Term Outlook
40
6.20
Exit Financing
40
6.21
Plan of Reorganization
41
6.22
Restricted Subsidiary
41
6.23
ERISA
41
7.
NEGATIVE COVENANTS.
41
7.1
Indebtedness
41
7.2
Liens
42
7.3
Restrictions on Fundamental Changes.
44
7.4
Disposition of Assets; Farmouts
44
7.5
Change of Jurisdiction, Corporate Name or Location
44
7.6
Nature of Business
45
7.7
Material Contracts
45
7.8
Sale and Leasebacks
45
7.9
Restricted Payments
45
7.10
Accounting Methods
45
7.11
Investments
45
7.12
Transactions with Affiliates
46
7.13
Use of Proceeds; Budget Compliance
46
7.14
Contingent Obligations
46
7.15
Forward Sales
47
7.16
Oil and Gas Imbalances
47
7.17
Marketing Activities
47
7.18
Derivative Contracts
47
7.19
ERISA Plans
48
7.20
No Amendment of Governing Documents
48
7.21
No Impairment of Intercompany Transfers
48
7.22
Assumption, Rejection or Modification of Contracts
48
7.23
Bankruptcy Court Orders; Administrative Priority
48
7.24
Limitation on Repayments of Pre-Petition Obligations.
48
7.25
Prosecution of Claims Against Agent or Lenders
49
8.
EVENTS OF DEFAULT.
49
8.1
Events or Circumstances Constituting an Event of Default
49
9.
THE LENDER GROUP'S RIGHTS AND REMEDIES.
52
9.1
Rights and Remedies
52
9.2
Remedies Cumulative
52
10.
TAXES AND EXPENSES.
53




 
-iii-

--------------------------------------------------------------------------------

 



11.
WAIVERS; INDEMNIFICATION.
53
11.1
Demand; Protest; etc
53
11.2
The Lender Group's Liability for Collateral
53
11.3
Indemnification; Expenses
54
12.
NOTICES.
54
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
56
14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
56
14.1
Assignments and Participations.
56
14.2
Successors
59
15.
AMENDMENTS; WAIVERS.
59
15.1
Amendments and Waivers
59
15.2
No Waivers; Cumulative Remedies
60
16.
AGENT; THE LENDER GROUP.
60
16.1
Appointment and Authorization of Agent
60
16.2
Delegation of Duties
61
16.3
Liability of Agent
61
16.4
Reliance by Agent
62
16.5
Notice of Default or Event of Default
62
16.6
Credit Decision
62
16.7
Costs and Expenses; Indemnification
63
16.8
Agent in Individual Capacity
63
16.9
Successor Agent
64
16.10
Lender in Individual Capacity
64
16.11
Collateral Matters.
65
16.12
Sharing of Payments
65
16.13
Agency for Perfection
65
16.14
Payments by Agent to the Lenders
65
16.15
Concerning the Collateral and Related Loan Documents
66
16.16
Several Obligations; No Liability
66
17.
WITHHOLDING TAXES.
66
18.
GENERAL PROVISIONS.
69
18.1
Section Headings
69
18.2
Interpretation
69
18.3
Severability of Provisions
69
18.4
Set-Off
69
18.5
Lender-Creditor Relationship
69
18.6
Counterparts; Electronic Execution
69
18.7
Revival and Reinstatement of Obligations
69




 
-iv-

--------------------------------------------------------------------------------

 



18.8
Lender Group Expenses
70
18.9
USA PATRIOT Act
70
18.10
Integration
70
18.11
Parties Including Trustees; Bankruptcy Court Proceedings
70
18.12
Priority of Terms
71



 

 
-v-

--------------------------------------------------------------------------------

 

APPENDICES, EXHIBITS AND SCHEDULES


Appendix A
Definitions
   
Exhibit A-1
Form of Assignment and Acceptance
   
Schedule A-1
Commitments
Schedule A-2
Lender's Accounts
Schedule A-3
Collateral Reporting
Schedule A-4
Financial Reporting
   
Schedule 5.1
Subsidiaries
Schedule 5.3
Jurisdiction of Organization, Offices and Identification Numbers
Schedule 5.5
Litigation
Schedule 5.7
ERISA Matters
Schedule 5.8
Environmental Matters
Schedule 5.14
Tax Assessments
Schedule 5.15
Gas Imbalances
Schedule 5.16
Derivative Contracts
Schedule 5.18
Matters Regarding Midstream Contracts
Schedule 5.20
Matters Regarding Long Term Fixed Rate Contracts
Schedule 7.2
Other Liens
Schedule 7.12
Affiliate Transactions



 


_______________________________________




 
NOTE:  The Exhibits and Schedules have not been included for purposes of this
filing on Form 8-K.  They are available to the public at the offices of the
Clerk of the Bankruptcy Court or the Bankruptcy Court's web site
(http://www.txwb.uscourts.gov/) or may be obtained through private document
retrieval services, or on the web site established by the Debtors' claims and
noticing agent (http://cases.administarllc.com/txco).  They will be provided
upon request by the SEC.




 
-vi-

--------------------------------------------------------------------------------

 

Appendix A
 
Definitions
 
As used in this Agreement, the following terms shall have the following
definitions:
 
"Account" means an account (as that term is defined in the Code).
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Activation Instruction" has the meaning specified therefor in Section 6.17(b).
 
"Additional Documents" has the meaning specified therefor in Section 6.14.
 
"Administrative Borrower" has the meaning specified therefor in the preamble to
this Agreement.
 
"Advances" has the meaning specified therefor in Section 2.1(a).
 
"Affiliate" shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, (i) 10% or more of the Stock having ordinary voting
power in the election of directors of such Persons and/or (ii) 50% or more of
the Stock of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person, (c) each of such Person's officers and
directors, and (d) in the case of any Borrower, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of such
Borrower.  For the purposes of this definition, "control" of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
"Affiliate" shall specifically exclude Agent and each Lender.
 
"Agent" has the meaning specified therefor in the preamble to this Agreement.
 
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, shareholders, partners, members, attorneys, and agents.
 
"Agent's Liens" mean the Liens granted by any Borrower to Agent under the Loan
Documents and the Bankruptcy Court Orders.
 
"Agreement" means the Debtor-In-Possession Credit Agreement to which this
Appendix A is attached.
 
"Applicable Rate" shall mean (i) the LIBO Rate plus 4.0% per annum with respect
to Advances funded hereunder up to $7,500,000 and (ii) the LIBO Rate plus 10.0%
with respect to Advances funded hereunder in excess of $7,500,000.
 
"Approved Counterparty" means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person approved by the Agent in writing.
 
"Assignee" means (i) an Affiliate of any Lender and/or (ii)  with the prior
written consent of Agent, the Required Lenders and, unless a Default or Event of
Default has occurred and is continuing, the Administrative Borrower (provided
that the Administrative Borrower's consent may not be unreasonably withheld,
conditioned or delayed).
 

 
 

--------------------------------------------------------------------------------

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
 
"Authorized Person" means any one of the individuals identified on a schedule
previously submitted to Agent.
 
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of this Agreement (after
giving effect to all then outstanding Obligations and all sublimits and reserves
then applicable hereunder).
 
"Avoidance Actions" means all proceeds or other amounts received in respect of
the Borrowers' claims and causes of action arising under state or federal law
under sections 541, 542, 544, 545, 547, 548, 549, 550, 551, 552 and 553 of the
Bankruptcy Code.
 
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
 
"Bankruptcy Court" has the meaning specified therefor in the recitals hereto.
 
"Bankruptcy Court Orders" means the Interim Bankruptcy Court Order and the Final
Bankruptcy Court Order.
 
"Board of Directors" means the board of directors (or comparable managers) of
Administrative Borrower or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).
 
"Borrowers" has the meaning specified therefor in the preamble to this
Agreement; provided, that any Subsidiary of any Borrower formed in accordance
with Section 6.13 shall be included in any reference to the term "Borrowers"
from and after the date of such Subsidiary's execution of a joinder to this
Agreement.
 
"Borrowing" means a borrowing hereunder consisting of Advances made or to be
made on the same day by the Lenders and having the same Interest Period.
 
"Budget" means the Budget attached as Annex I hereto, as may be updated or
supplemented from time to time pursuant to Schedule A-4 or otherwise, in form
and substance acceptable to Agent and the Lenders in their sole and absolute
discretion, setting forth among other things, the following categories of
expenditures (which shall be based on authorization for expenditures provided to
and approved by the Lenders in respect of each well to be drilled), which shall
include lease name, estimated cost and targeted geologic zone: (i) Capital
Expenditures; (ii) each lease maintenance expenditure identified with lease
name, size and duration until next obligation; and (iii) seismic costs.
 
"Business Day" means any day that (a) is not a Saturday, Sunday or other day on
which commercial banks in the state of Texas or New York are authorized or
required by law to close and (b) as applicable, is also a day on which dealings
in dollar deposits are carried out in the London interbank market.
 
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries (other than
the Restricted Subsidiary) during such period that are capital expenditures as
determined in accordance with GAAP, whether such expenditures are paid in cash
or financed.
 

 
2

--------------------------------------------------------------------------------

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
"Carve-Out Expenses" shall mean (i) allowed, accrued, but unpaid professional
fees of the Borrowers and one official committee of creditors consistent with
the amounts included in the Budget which have accrued and been incurred prior to
the occurrence of an Event of Default, (ii) allowed, accrued but unpaid
professional fees and expenses incurred by Borrowers and such official committee
consistent with the Budget which are incurred in the Chapter 11 Cases after an
Event of Default (that is not cured or waived) in an aggregate amount not to
exceed $300,000, and (iii) fees payable to the Office of the United States
Trustee pursuant to 28 U.S.C. § 1930 and to the clerk of the Bankruptcy Court;
provided, however, that the Carve-Out Expenses shall not include (a) any other
claims that are or may be senior to or pari passu with any of the Carve-Out
Expenses, (b) any fees or expenses of a Chapter 7 trustee, (c) any fees or
disbursements arising after the conversion of any of the Chapter 11 Cases to a
Chapter 7 case, (d) any fees or disbursements related to the investigation of,
preparation for, or commencement or prosecution of investigation of  prepetition
secured claims under the Pre-Petition Credit Facilities except as specifically
permitted by the Bankruptcy Court Orders or (e) any fees or disbursements
related to any challenge or objection to the debt or security of the Agent or
the Lenders or hindering or delaying the Agent's or any Lender's enforcement or
realization upon the Collateral if an Event of Default has occurred and is
continuing.
 
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.
 
"Cash Management Account" has the meaning specified therefor in Section 6.17(a).
 
"Cash Management Bank" has the meaning specified therefor in Section 6.17(a).
 
"Chapter 11 Cases" has the meaning specified therefor in the recitals hereto.
 
"Code" means the Uniform Commercial Code, as in effect from time to time, in the
applicable jurisdiction.
 
"Collateral" has the meaning specified therefor in Section 3.1(a).
 
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
 

 
3

--------------------------------------------------------------------------------

 

"Commitment" means, with respect to each Lender, the Dollar amount of its
commitment as set forth beside such Lender's name under the applicable heading
on Schedule A-1 to this Agreement or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 14.1.
 
"Contingent Obligation" means, as to any Person, without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
"primary obligations") of another Person (the "primary obligor"), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to pay such
primary obligation, or (iv) otherwise to assure or hold harmless the holder of
any such primary obligation against loss in respect thereof (each, a "Guaranty
Obligation"); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
Property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other Property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other Property is
ever made or tendered, or such services are ever performed or tendered, or (d)
in respect of any Derivative Contract.  The amount of any Contingent Obligation
shall, in the case of Guaranty Obligations, be deemed equal to the lesser of (i)
the stated maximum amount, if any, of such Contingent Obligation and (ii) the
maximum stated or determinable amount of the primary obligation in respect of
which such Guaranty Obligation is made or, if not stated or if indeterminable,
the maximum reasonably anticipated liability in respect thereof, and in the case
of other Contingent Obligations, shall be equal to the lesser of (i) the stated
maximum amount, if any, of such Contingent Obligation and (ii) the maximum
reasonably anticipated liability in respect thereof.
 
"Control Agreement" means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Borrower or
Borrowers, Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account).
 
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
"Defaulting Lender" means any Lender, as determined by Agent, that (a) fails to
fund any portion of any Advance, participation in Letters of Credit or any other
extension of credit that it is required to make hereunder on the date that it is
required to do so hereunder, or (b) otherwise fails to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within 3
Business Days of the date when due, unless the subject of a good faith dispute.
 
"Defaulting Lender Rate" means the Applicable Rate.
 
"Deposit Account" means any deposit account (as that term is defined in the
Code).
 

 
4

--------------------------------------------------------------------------------

 

"Derivative Contract" means all futures contracts, forward contracts, swap, put,
cap or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.
 
"Designated Account" has the meaning specified therefor in Section 2.8.
 
"Dollars" means United States dollars.
 
"Environmental Actions" means any complaint, summons, citation, notice,
directive, demand, suit, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or Releases (a) at, onto or from any assets, properties, or businesses of
Borrowers or any of their respective predecessors in interest, including the
Real Property, (b) from or onto adjoining properties or businesses, or (c) from
or onto any facilities which received Hazardous Materials generated by Borrowers
or any of their respective predecessors in interest.
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower, relating to the environment, health and safety, natural resources or
natural resource damages, or Hazardous Materials, in each case as amended from
time to time.
 
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest that arise under Environmental Laws or
are  incurred as a result of any (i) Environmental Action, (ii) Release or (iii)
Response Action.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority or
Person for Environmental Liabilities.
 
"Environmental Permits" has the meaning specified therefor in Section 5.8(b).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the IRC (and Sections 414(m) and (o) of the IRC for purposes of
provisions relating to Section 412 of the IRC).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent or in
reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might
 

 
5

--------------------------------------------------------------------------------

 

reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or any ERISA Affiliate; (g) the filing pursuant to
Section 412(d) of the IRC or Section 303(d) of ERISA of an application for
waiver of the minimum funding standard with respect to any Pension Plan; (h) the
making of any amendment to any Pension Plan that could directly result in the
imposition of a lien or the posting of a bond or other security; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the IRC or Section 406 of ERISA).
 
"Event of Default" has the meaning specified therefor in Section 8.
 
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
 
"Excluded Taxes" means, with respect to Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any of the
Obligations, the following Taxes, including interest, penalties or other
additions thereto: (a) income or franchise taxes imposed on (or measured by) its
gross or net income by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in which it is otherwise deemed to be engaged in a trade
or business for Tax purposes or, in the case of any Lender, in which its
applicable lending office is located; (b) any branch profits taxes imposed by
the United States of America; and (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender's failure to comply
with Section 17(c) or (d), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office or assignment, to receive additional amounts from a Borrower in respect
to such withholding tax pursuant to Section 17(a).
 
"Existing Derivative Contracts" has the meaning assigned to such term in Section
5.16.
 
"Extraordinary Receipts" means any cash received by any Borrower not in the
ordinary course of business, including (a) proceeds of insurance (including key
man life insurance and business interruption insurance), but excluding any
casualty insurance proceeds used to restore or replace the affected properties,
(b) judgments, proceeds of settlements or other cash consideration of any kind
in connection with any cause of action (other than Avoidance Actions), (c) any
federal, foreign, state or local Tax refunds in excess of $50,000, (d) pension
plan reversions, (e) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of the
Borrowers or (ii) received by the Borrowers as reimbursement for a payment
previously made to such Person), and (f) any purchase price adjustment (other
than a working capital adjustment) received in connection with any purchase
agreement.
 
"Filing Date" means May 17, 2009.
 
"Final Bankruptcy Court Order" means the final order of the Bankruptcy Court
with respect to the transactions described herein, in form and substance
acceptable to the Agent and the Lenders in their sole and absolute discretion,
as the same may be amended, modified or supplemented from time to time with the
express written joinder or consent of Agent, the Lenders and Borrowers.
 
"Final Facility Effective Date" has the meaning specified therefor in Section
4.1.
 

 
6

--------------------------------------------------------------------------------

 

"Final Maturity Date" means the date which is the earliest of (a) December 15,
2009, (b) the date of the substantial consummation (as defined in Section
1101(2) of the Bankruptcy Code) of a plan of reorganization in the Chapter 11
Cases that has been confirmed by an order of the Bankruptcy Court, and (c) such
earlier date on which all Loans and other Obligations for the payment of money
shall become due and payable in accordance with the terms of this Agreement and
the other Loan Documents.
 
"Foreign Lender" means any Lender that is not a "U.S. person" as defined in
Section 7701(a)(30) of the IRC.
 
"Former Real Property" means real property owned, leased, operated, managed or
occupied by any Borrower, the Restricted Subsidiary or any of such Person's
predecessors-in-interest.
 
"Funding Date" means the date on which a Borrowing occurs.
 
"Funding Losses" has the meaning specified therefor in Section 2.13(b).
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
"Guaranty Obligation" has the meaning specified in the definition of "Contingent
Obligation."
 
"Hazardous Materials" means (a) chemicals, materials or substances that are
regulated under any Environmental Law, or defined or listed in, or otherwise
classified pursuant to, any Environmental Law as "hazardous
substances," "hazardous materials," "hazardous wastes," "toxic substances," or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or "EP toxicity," (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives, (d) any radioactive
materials, (e) asbestos in any form, (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million, (g) lead
based paint, (h) urea formaldehyde, (i) radon, and (j) pesticides.
 
"Hydrocarbon Interests" means leasehold and other real property interests in or
under oil, gas and other liquid or gaseous hydrocarbon leases, mineral fee
interests, overriding royalty and royalty interests, net profit interests,
production payment interests relating to oil, gas or other liquid or gaseous
hydrocarbons wherever located including any reserved or residual interest of
whatever nature, covering lands in or offshore the continental United States.
 

 
7

--------------------------------------------------------------------------------

 

"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms and not past
due for more than 90 days after the due date thereof, other than those trade
payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property)
including, without limitation, production payments, net profit interests and
other Hydrocarbon Interests subject to repayment out of future Oil and Gas
production; (f) all obligations with respect to Capital Leases; (g) all
non-contingent net obligations with respect to Derivative Contracts; (h) gas
imbalances or obligations under take-or-pay or prepayment contracts with respect
to any of the Oil and Gas Properties which would require any Borrower to deliver
Oil and Gas from any of the Oil and Gas Properties at some future time without
then or thereafter receiving full payment therefor; (i) all indebtedness
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; and (j) all Guaranty Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) above.
 
"Indemnified Liabilities" has the meaning specified therefor in Section 11.3.
 
"Indemnified Person" has the meaning specified therefor in Section 11.3.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
"Interest Payment Date" means the last Business Day of each calendar month
during the term of this Agreement.
 
"Interest Period" means the period from and including the preceding Interest
Payment Date to but excluding the next succeeding Interest Payment Date;
provided, that the first Interest Period shall be from and including the Final
Facility Effective Date to but excluding the first Interest Payment Date, and
the last Interest Period shall be from and including the Interest Payment Date
immediately preceding the Final Maturity Date to but excluding the Final
Maturity Date.
 
"Interim Bankruptcy Court Order" means the order entered by the Bankruptcy Court
on May 22, 2009 entitled "Interim Order Under 11 U.S.C. §§ 105(A), 361, 363, and
364 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors to Incur
Post-Petition Secured Indebtedness, (II) Granting Security Interests and
Superpriority Claims, (III) Approving Use of Cash Collateral, and (IV)
Scheduling Final Hearing", as the same may be amended, modified or supplemented
from time to time with the express written joinder or consent of Agent, the
Lenders and Borrowers.
 

 
8

--------------------------------------------------------------------------------

 

"Interim Period Advances" has the meaning specified therefor in the recitals
hereto.
 
"Interim Period DIP Note" has the meaning specified therefor in the recitals
hereto.
 
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.
 
"IRC" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
"IRS" shall mean the Internal Revenue Service, or any successor thereto.
 
"Issuing Lender" means any Lender that, at the request of Administrative
Borrower and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or L/C Undertakings pursuant to Section 2.12.
 
"L/C Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit or an L/C Undertaking.
 
"L/C Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn with respect to such Letter of Credit, (b) all
amounts that have been paid by the Issuing Lender to the Underlying Issuer to
the extent not reimbursed by Borrowers, whether by the making of an Advance or
otherwise, and (c) all accrued and unpaid interest, fees, and expenses payable
with respect thereto.
 
"L/C Undertaking" has the meaning specified therefor in Section 2.12(a).
 
"Lender" and "Lenders" have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.
 
"Lender Group" means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.
 

 
9

--------------------------------------------------------------------------------

 

"Lender Group Expenses" means all (a) costs or expenses (including Taxes, and
insurance premiums) required to be paid by Borrowers or their Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent or the
Lenders in connection with the Lender Group's transactions with Borrowers or
their Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, or the copyright office, filing, recording, publication,
appraisal, real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent or the Lenders in
the disbursement of funds to Borrowers or other members of the Lender Group (by
wire transfer or otherwise), (d) charges paid or incurred by Agent or the
Lenders resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by the Lender Group to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent or the
Lenders related to any inspections or audits to the extent of the fees and
charges contained in the Loan Documents, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group's relationship with
Borrowers or any of their Subsidiaries, (h) Agent's and each Lender's reasonable
costs and expenses (including attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering, syndicating, or amending the Loan Documents,
including the reasonable costs and expenses of any independent engineers and
consultants retained by Agent and each Lender in connection herewith, and (i)
Agent's and each Lender's reasonable costs and expenses (including attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with the Chapter 11 Cases, or
a "workout," a "restructuring," or an Insolvency Proceeding concerning Borrowers
or their Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any action concerning the Collateral.
 
"Lender's Account" means the Deposit Account of each Lender identified on
Schedule A-2.
 
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, and its and their respective officers, directors,
employees, shareholders, partners, members, attorneys, and agents.
 
"Letter of Credit" has the meaning specified therefor in Section 2.12(a).
 
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding)
to be held by Agent for the benefit of the Lenders in an amount equal to 105% of
the then existing Letter of Credit Usage, (b) causing the Underlying Letters of
Credit to be returned to the Issuing Lender, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee set forth in this Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fee that accrues must be an amount that can be drawn under any such standby
letter of credit).
 
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 

 
10

--------------------------------------------------------------------------------

 

"LIBO Rate" means with respect to any Interest Period, the greater of (a) 3.0%
per annum and (b) the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page providing rate quotations
comparable to those currently provided on such page, as determined from time to
time for purposes of providing quotations on interest rates applicable to Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for Dollar deposits with a maturity comparable to such Interest Period;
provided, that in the event that such rate is not available at such time for any
reason, then "LIBO Rate" for such Interest Period shall be the interest rate at
which Dollar deposits in the approximate amount of the relevant Borrowing would
be offered to major banks in the London interbank market at approximately 11:00
a.m., London time, two Business Days prior to the applicable date for payment of
interest in accordance with this Agreement.
 
"Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.
 
"Loan Account" has the meaning specified therefor in Section 2.9.
 
"Loan Documents" means this Agreement, the Bankruptcy Court Orders, the Interim
DIP Note, any Control Agreements, the Letters of Credit, any mortgage, pledge
agreement or other security document executed by a Borrower in connection with
this Agreement, any note or notes executed by Borrowers in connection with this
Agreement and payable to a member of the Lender Group, and any other agreement
entered into, now or in the future, by any Borrower in connection with this
Agreement.
 
"Long Term Fixed Rate Contracts" has the meaning specified therefor in
Section 5.20.
 
"Long Term Outlook" has the meaning specified therefor in Section 6.19.
 
"Margin Stock" shall have the meaning specified therefor in Section 5.23.
 
"Material Adverse Effect" means (a) a material adverse change in the business,
operations, results of operations, net operating income, value of Collateral,
assets, liabilities or condition (financial or otherwise) of Borrowers, taken as
a whole (except for the commencement of the Chapter 11 Cases), (b) a material
impairment of the ability of Borrowers, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group's ability to enforce the Obligations or realize upon the Collateral with
the priority and other benefits contemplated by this Agreement and the
Bankruptcy Court Orders, or (c) a material impairment of the enforceability or
priority of Agent's Liens with respect to the Collateral as a result of an
action or failure to act on the part of any Borrower.
 
"Material Budget Deviation" means, any of the following, as of any date of
determination:
 
(i)           the Borrowers' aggregate cumulative (over any consecutive 4-week
period) (A) production volumes and (B) operating receipts for such period, as
compared to such amounts as set forth in the Budget for such period, shall have
a negative variance exceeding 10%;



 
11

--------------------------------------------------------------------------------

 

(ii)           the Borrowers' aggregate cumulative (over any consecutive 4-week
period) (A) lease operating expenses, (B) general and administrative
expenditures and (C) operating disbursements (excluding interest, professional
fees and amounts in respect of letters of credit) for such period, as compared
to such amounts as set forth in the Budget for such period, shall have a
positive variance exceeding 10%;


(iii)           the Borrowers' aggregate cumulative (over any consecutive 4-week
period) capital expenditures for any well for such period, as compared to such
amounts as set forth in the Budget for such period, shall have a positive
variance exceeding 10%, and the Borrowers aggregate cumulative (over any
consecutive 4-week period) combined capital expenditures for all wells for such
period, as compared to such amounts as set forth in the Budget for such period,
shall have a positive variance exceeding 5%; or


(iv)           the aggregate of (A) interest paid or charged to the Loan Account
under this Agreement, (B) interest paid on the Pre-Petition Revolver Loan
Facility and (iii) the professional fees of Borrowers, for any period, as
compared to such amounts as set forth in the Budget for such period, shall have
a positive variance exceeding 25%.


"Material Contract" means, with respect to any Person, (a) each Midstream
Contract, (b) each Derivative Contract, (c) any employment contract between any
Borrower and any employee of such Borrower, (d) each contract or agreement to
which such Person or any of its Subsidiaries is a party that provides for
payment obligations in excess of $250,000, (e) each Long Term Fixed Rate
Contract and (f) all other contracts or agreements to which such Person or any
of its Subsidiaries is a party for which breach, non-performance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.
 
"Maximum Facility Amount" means $32,000,000.
 
"Midstream Contracts" means (a) the Firm Transportation Service Agreement by and
between Maverick-Dimmit Pipeline, Ltd.  and TXCO Energy Corp. dated April 1,
2007 and (b) the Marketing Services Agreement by and between Maverick Gas
Marketing, Ltd. and TXCO Energy Corp. dated April 1, 2007.
 
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
 
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by any Borrower or
Borrowers in favor of Agent, in form and substance satisfactory to Agent, that
encumber the Oil and Gas Properties.
 
"Multiemployer Plan" means a "multiemployer plan", within the meaning of Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
 

 
12

--------------------------------------------------------------------------------

 

"Net Cash Proceeds" means:
 
(a)          with respect to any sale or disposition by any Borrower of property
or assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of any Borrower, in connection therewith
after deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Priority Lien on any asset (other than (A) Indebtedness owing to Agent
or any Lender under this Agreement or the other Loan Documents and (B)
Indebtedness assumed by the purchaser of such asset) which is required to be,
and is, repaid in connection with such sale or disposition, (ii) reasonable
fees, commissions, and expenses related thereto and required to be paid by such
Borrower in connection with such sale or disposition and (iii) Taxes paid or
estimated in good faith based on reasonable supporting documentation to be
payable to any taxing authorities by such Borrower in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
estimated in good faith based on reasonable supporting documentation to be
payable to a Person that is not an Affiliate of any Borrower, and are properly
attributable to such transaction; and
 
(b)          with respect to the issuance or incurrence of any Indebtedness by
any Borrower, or the issuance by any Borrower of any shares of its Stock, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Borrower in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such
Borrower in connection with such issuance or incurrence, (ii) Taxes paid or
estimated in good faith based on reasonable supporting documentation to be
payable to any taxing authorities by such Borrower in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or estimated in good faith based on reasonable supporting documentation to be
payable to a Person that is not an Affiliate of any Borrower, and are properly
attributable to such transaction.
 
"Obligations" means all loans, Advances, debts, principal, interest, contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to Borrowers' Loan Account
pursuant to this Agreement), obligations (including indemnification
obligations), fees, charges, costs, Lender Group Expenses, lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrowers
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrowers are required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents.  Any reference in
this Agreement or in the Loan Documents to the Obligations shall include all or
any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
 
"Oil and Gas" means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.
 

 
13

--------------------------------------------------------------------------------

 

"Oil and Gas Business" means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Oil and Gas, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including, without limitation, the marketing of Oil and Gas obtained from
unrelated Persons, (c) any business relating to or arising from exploration for
or development, production, treatment, processing, storage, transportation or
marketing of oil, gas and other minerals and products produced in association
therewith, (d) any business relating to oilfield sales and service, and (e) any
activity that is ancillary or necessary or desirable to facilitate the
activities described in clauses (a) through (d) of this definition.
 
"Oil and Gas Liens" means (a) Liens arising under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Oil and Gas, unitizations and pooling
designations, declarations, orders and agreements, development agreements,
operating agreements, production sales contracts, area of mutual interest
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or geophysical permits or agreements, and other agreements that are
customary in the oil and gas business and are entered into by the any Borrower
in the ordinary course of business; provided, however, in all instances that
such Liens are limited to the assets that are the subject of the relevant
agreement; and (b) Liens on pipelines or pipeline facilities that arise by
operation of law.
 
"Oil and Gas Properties" means Hydrocarbon Interests now or hereafter owned by
the Borrowers and contracts executed in connection therewith and all tenements,
hereditaments, appurtenances, and properties belonging, affixed or incidental to
such Hydrocarbon Interests, including any and all Property, now owned by the
Borrowers and situated upon or to be situated upon, and used, built for use, or
useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all Oil and Gas
wells, buildings, structures, field separators, liquid extractors, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights of way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by the
Borrowers.
 
"Operating Lease" means an operating lease determined in accordance with GAAP.
 
"Originating Lender" has the meaning specified therefor in Section 14.1(e).
 
"Origination Amount"  has the meaning specified therefor in Section 2.10.
 
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
"Participant" has the meaning specified therefor in Section 14.1(e).
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
 

 
14

--------------------------------------------------------------------------------

 

"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which any
Borrower or any ERISA Affiliate sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five plan years.
 
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured lender) credit judgment.
 
"Permitted Dispositions" means (a) sales of Oil and Gas and other inventory to
buyers in the ordinary course of business; (b) sales or other dispositions of
equipment that is substantially worn, damaged, or obsolete; (c) the use or
transfer of money or Cash Equivalents in a manner that is not prohibited by, or
inconsistent with, the terms of this Agreement, the Budget or the other Loan
Documents, (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, (e) the sales or other dispositions in accordance with Section 35 of
the Final Bankruptcy Court Order; (f) Permitted Liens, restricted payments and
Investments constituting dispositions and expressly permitted pursuant to
Sections 7.2, 7.9 and 7.11, respectively; and (g) the abandonment of any well or
forfeiture, surrender or release by any Borrower of any lease in the ordinary
course of business which is not materially disadvantageous in any way to the
Lenders and which, in such Borrower's commercially reasonable opinion, is in the
best interest of such Borrower.
 
"Permitted Investments" means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to any Borrower
effected in the ordinary course of business or owing to any Borrower as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of any Borrower, (e) Investments as set forth
in the Budget in direct ownership interests in additional Oil and Gas Properties
and gas gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America provided that for purposes
of this clause (e), an investment in capital Stock, partnership interests, joint
venture interests, limited liability company interests or other similar equity
interests in a Person shall not constitute a Permitted Investment, (f)
commission, travel and similar advances and loans to employees, officers or
directors in the ordinary course of business of any Borrower, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act
of 2002, as amended, but in any event not to exceed $25,000 in the aggregate at
any time, (g) Investments consisting of Liens or Contingent Obligations
expressly permitted under Sections 7.2 and 7.14, respectively, (h) any
Derivative Contract permitted under Section 7.18 and (i) Investments made by a
Borrowers in another Borrower.  In determining the amount of any Investment
permitted under this definition, the amount of any Investment or outstanding at
any time shall be the aggregate cash investment less all cash returns, cash
dividends and cash distributions (or the fair market value of any non-cash
returns, dividends and distributions) received by such Person in respect of the
capital thereof, and shall be calculated without regard to any write down or
write-off.
 
"Permitted Letter of Credit" any Letter of Credit and any other letter of credit
issued to the account of any Borrower that is in form and substance satisfactory
to Agent and set forth in the Budget.
 
"Permitted Liens" has the meaning specified therefor in Section 7.2.
 

 
15

--------------------------------------------------------------------------------

 

"Permitted Priority Liens" means (a) all valid, enforceable and perfected
statutory mechanics' and materialmen's liens (whether filed or perfected
prepetition or postpetition) which the Bankruptcy Court or other court of
competent jurisdiction has made a valid, final and binding determination that
such Liens (i) have priority over the Liens securing the obligations under the
Pre-Petition Credit Facilities or (ii) attach to property upon which the lenders
under the Pre-Petition Credit Facilities do not have a Lien as of the Filing
Date, and (b) statutory Liens for Taxes, fees, assessments and other
governmental charges that have priority over the Liens securing the obligations
under the Pre-Petition Credit Facilities; provided, however, such Liens shall
not include any Liens that are contractually subordinated to the Obligations.
 
"Permitted Protest" means the right of any Borrower to protest any Lien (other
than any Lien that secures the Obligations), Taxes (other than payroll taxes or
Taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on such Borrower's books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Borrower in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent's Liens.
 
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and any Governmental Authority.
 
"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan.
 
"Pre-Petition Credit Facilities" means collectively the Pre-Petition Revolver
Loan Facility and the Pre-Petition Term Loan Facility.
 
"Pre-Petition Obligations" means all indebtedness, obligations (including
obligations in respect of any letters of credit, bank products and hedging
agreements) and liabilities of the Borrowers incurred prior to the Filing Date
plus fees, expenses, and indemnities due thereunder and interest thereon
accruing both before and after the Filing Date to the extent allowable under the
Bankruptcy Code, whether such indebtedness, obligations or liabilities are
direct or indirect, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising.
 
"Pre-Petition Revolver Loan Facility" means the loan facility established
pursuant to the Amended and Restated Credit Agreement dated as of April 2, 2007
(as amended, restated, supplemented, or otherwise modified) among the
Administrative Borrower, as borrower, certain of its subsidiaries signatory
thereto as guarantors, Bank of Montreal, as administrative agent, and the
lenders from time to time party thereto.
 
"Pre-Petition Term Loan Facility" means the loan facility established pursuant
to Amended and Restated Term Loan Agreement dated as of July 25, 2007 (as
amended, restated, supplemented, or otherwise modified), among the
Administrative Borrower, as borrower, certain of its subsidiaries signatory
thereto as guarantors, Bank of Montreal, as administrative agent, and the
lenders from time to time party thereto.
 

 
16

--------------------------------------------------------------------------------

 

"Pro Rata Share" means, as of any date of determination:
 
(a)          with respect to a Lender's obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Commitment, by (z) the
aggregate Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender's
Advances by (z) the aggregate outstanding principal amount of all Advances,
 
(b)          with respect to a Lender's obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and right to receive payments of fees
with respect thereto, (i) prior to the Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender's Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender's Advances by (z) the aggregate outstanding principal amount of all
Advances, and
 
(c)          with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 16.7), the
percentage obtained by dividing (i) such Lender's Commitment by (ii) the
aggregate amount of Commitments of all Lenders; provided, however, that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender's Advances plus such Lender's
ratable portion of the L/C Risk Participation Liability with respect to
outstanding Letters of Credit, by (B) the outstanding principal amount of all
Advances plus the aggregate amount of the L/C Risk Participation Liability with
respect to outstanding Letters of Credit.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
"Real Property" means any estates or interests in real property now owned,
leased or operated or hereafter acquired, leased or operated by Borrowers and
the improvements thereto.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Release" means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the environment or any Real Property.
 
"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
 
"Required Lenders" means Lenders whose aggregate Pro Rata Share (determined
pursuant to clause (c) of such definition) equals at least 75%.
 

 
17

--------------------------------------------------------------------------------

 

"Reserve Report" means the most recent reserve report delivered to the Lenders
under the Pre-Petition Term Loan Facility and each subsequent report delivered
pursuant to Section 6.2 in form and substance reasonably satisfactory to Agent,
setting forth (a) the volumetric quantity and the total reserve value (including
itemization of the proved developed producing reserves, the proved developed
nonproducing reserves and proved undeveloped reserves) of the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrowers, together
with a projection of the rate of production and future net income, Taxes,
operating expenses and capital expenditures with respect thereto as of such
date, and (b) such other information as Agent may reasonably request.
 
"Response Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, investigate, evaluate, correct or in any way
address any violation of or non-compliance with Environmental Law, any
Environmental Liability, any Release or any Hazardous Materials in the indoor or
outdoor environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials authorized
by Environmental Laws.
 
"Restricted Subsidiary" means Colorado Exploration Company, a Colorado
corporation.
 
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
 
"Securities Account" means a securities account (as that term is defined in the
Code).
 
"Seismic Licenses" means all of the license agreements relating to the
performance of seismic exploration on the Oil and Gas Properties to which any
Borrower is a party.
 
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
 
"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, partnership interest,
membership interest or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).
 
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, limited partnership or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, limited
partnership or other entity.
 
"Surety Instruments" means all letters of credit (including standby), banker's
acceptances, bank guaranties, shipside bonds, surety bonds, performance bonds
(including plugging and abandonment bonds) and similar instruments.
 
"Taxes" means shall mean, any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any Governmental
Authority and all interest, penalties or similar liabilities with respect
thereto.
 

 
18

--------------------------------------------------------------------------------

 

"Underlying Issuer" means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the account of Borrowers.
 
"Unfunded Pension Liability" means the excess of a Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan's
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the IRC for the applicable plan year.
 
"Unused Line Fee" has the meaning specified therefor in Section 2.11(a).
 
"Voidable Transfer" has the meaning specified therefor in Section 18.7.
 


 


 

 
19

--------------------------------------------------------------------------------

 
